                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                                 N2 13-CR-607 (JFB)                                 INCF IL   ID
                                                                                            u,s,   0,sr~ll!Vl;i~~osE.C.N.Y.
                                       UNITED STATES OF AMERICA,                           *         OCT 04 2DIS        *
                                                                                           I.ONQ Ill.ANO OfiiFlr-JAl
                                                        VERSUS

                        PHILLIP A. KENNER AND TOMMY C. CONSTANTINE,

                                                                       Defendants.


                                          MEMORANDUM AND ORDER
                                               October 4, 2019



    JOSEPH F. BIANCO, Circuit Judge (sitting                  together with Kenner, "defendants") of one
by designation):                                              count of conspiring to commit wire fraud
                                                              (Count One); five counts of wire fraud
     On July 9, 2015, following a nine-week                   (Counts Two through Six); and one count of
trial, a jury convicted defendant Phillip A.                  conspiracy to commit money laundering
Kenner ("Kenner") of one count of                             (Count Nine).
conspiring to commit wire fraud, in violation
of 18 U.S.C. § 1349 (Count One of the                              Now pending before the Court is
superseding indictment); four counts of wire                  Constantine's motion for a new trial on the
fraud, in violation of 18 U.S.C. §§ 1343 and                  basis of ineffective assistance of counsel. 2
2 (Counts Two, Three, Four, and Seven); and                   Constantine asserts generally that his retained
one count of conspiracy to commit money                       trial counsel did not adequately prepare for
laundering, in violation of 18 U.S.C.                         trial, declined to cross-examine an important
§ 1956(h) (Count Nine). 1 (ECF No. 324.) In                   government witness, was unable to
addition, the jury convicted defendant                        comprehend the business transactions at
Tommy C. Constantine ("Constantine," and                      issue, did not understand and prepare a theory

     1
       The jury also acquitted Kenner of three wire           assistance of counsel argument in support of his Rule
fraud counts (Counts Five, Six, and Eight). (ECF No.          33 motion because it was a supplemental motion that
324.)                                                         was not fully briefed at the time of the Court's
                                                              decision. (Id) Since that time, Constantine has further
    2                                                         supplemented that motion and the motion is now fully
      The Court previously denied Constantine's
motion for a new trial on the basis of jury confusion         submitted. The summary of the evidence set forth in
and newly-discovered evidence on October 13, 2017             detail in the October 13, 2017 Order is incorporated by
("the October 13, 2017 Order"). United States v.              reference herein.
Kenner, 272 F. Supp. 3d 342 (E.D.N.Y. 2017). The
Court reserved decision on Constantine's ineffective


                                                          1
of defense to the government's theory of                      court observations, Constantine's role was
ptosecution, did not present exculpatory                      the product of his personality and his
evidence, refused to call witnesses favorable                 apparent belief that no lawyer could ever
to the defense, and had the defendant prepare                 understand the facts of what occurred better
the opening statement, questions for                          than he could, and that he (Constantine)
witnesses, and summation. (IAC Supp. Br. 7,                   could craft a defense strategy more
ECF No. 483.)                                                 effectively than even the most skilled and
                                                              diligent attorney. The Court's observations
     For the reasons set forth below, the Court               are consistent with the numerous emails
denies the motion without an evidentiary                      between trial counsel and Constantine, which
hearing. 3 Specifically, having presided over                 are uncontroverted and reveal Constantine's
the nine-week trial and having personally                     desire to have a primary role and firm grip
observed the performance of counsel (and his                  over his trial attorney's presentation of
in-court interactions with Constantine), it                   evidence and jury addresses. In addition,
was abundantly clear to the Court that                        many of the assertions made by Constantine
Constantine's       trial      counsel     was                (such as questions that purportedly should
conscientious, diligent, thorough, well-                      have been put to witnesses and defense
prepared, and effective in all aspects of his                 witnesses that Constantine believed should
trial performance, including his jury                         have been called) are addressed in exhaustive
addresses and questioning of witnesses. The                   detail in trial counsel's response to
assertion that his performance was below an                   Constantine's allegations, and all fall within
objective standard of reasonableness is                       matters of strategy that were well within the
completely without merit based upon this                      sound discretion of trial counsel. Similarly,
Court's knowledge of the case and                             to the extent Constantine points to the drug
observations of trial counsel's performance.                  problems of co-counsel as a basis for his
Moreover, although Constantine asserts that                   motion, that counsel essentially performed a
he was forced to take an active and primary                   paralegal role in the courtroom during the
role in the preparation of his defense because                trial (as observed by the Court) and any
of alleged deficiencies in trial counsel's                    alleged issues with his performance did not
performance, that claim is completely                         undermine in a constitutionally-significant
inconsistent with the Court's extensive                       way the overall performance of trial counsel
observations of Constantine's demeanor                        in every aspect of the trial. Finally, even
during the years that this case has been                      assuming arguendo Constantine were able to
pending (including the trial). In particular,                 demonstrate that trial counsel should have
the      courtroom      dynamics       between                performed in the manner urged by
Constantine and trial counsel throughout the                  Constantine, there is no indication that any of
case demonstrated that Constantine's role in                  the alleged errors, either individually or
the preparation and implementation of his                     collectively, would have affected the
defense strategy (including decisions about                   outcome of the trial. In fact, in many
questioning of witnesses and jury addresses)                  instances, Constantine only speculates that
was not triggered by lack of effort,                          some additional witness or line of cross-
preparation, or ability by his trial counsel;                 examination would have been helpful to his
instead, based upon the Court's extensive in-                 defense, in the complete absence of any basis

    3
      It is within this Court's discretion to deny a          ("We will not reverse the denial of a new-trial motion
request to conduct an evidentiary hearing. See, e.g.,         or the refusal to conduct an evidentiary hearing absent
United States v. Sasso, 59 F.3d 341, 350 (2d Cir. 1995)       an abuse of discretion.").


                                                          2
to support those conclusory assertions. In            or "GSF"). With respect to the Hawaii
other words, the government presented                 Project, the government introduced evidence
overwhelming evidence of Constantine's                demonstrating that Kenner defrauded several
involvement in the charged frauds, including          professional hockey players who were clients
his unlawful diversion of investor funds for          of his. Those witnesses testified that they
personal use. It was that overwhelming                contributed money to that endeavor based on
evidence, rather than any alleged errors by           Kenner's      representations      that    their
trial counsel in his trial performance or             investments would finance a real estate
strategy, that led to Constantine's conviction.       development in Hawaii; however, Kenner
Given that the meritless nature of                    subsequently diverted his clients' money-
Constantine's claims is apparent from the             without their authorization-to another
record (based upon the Court's own                    property development in Mexico that
observations of trial counsel's performance           involved Ken Jowdy ("Jowdy"). In addition,
during the trial, the uncontroverted                  witnesses testified that Kenner used several
information contained in emails supplied by           lines of credit in their names to divert money
trial counsel, and the clear lack of prejudice        in an unauthorized manner. When Kenner
given the overwhelming nature of the                  failed to make interest payments, those
evidence), the Court need not resolve the             accounts were closed, and his clients lost the
factual discrepancies in the affidavits               collateral used to secure those lines of credit.
(including the substance of certain                   Further, and unbeknownst to Kenner' s
conversations between Constantine and his             clients, bank records introduced at trial
counsel) and, in its discretion, denies the           showed that Constantine received money
motion without an evidentiary hearing.                intended for the Hawaii Project.            The
                                                      government also adduced evidence of forged
   I.      BACKGROUND                                 consulting agreements that purportedly
                                                      justified those payments, as well as an audio
   A. Evidence Introduced at Trial                    recording of a conversation between Kenner
                                                      and Constantine indicating that they colluded
    The Court incorporates by reference the           to conceal their fraud.
extensive summary of the trial evidence
contained in the October 13, 2017 Order,                   Similarly, with respect to the Eufora
familiarity with which is assumed.                    objective, the government demonstrated at
                                                      trial that Kenner solicited funds from several
    As noted in that Order, the trial in this         investors who believed that their money
action lasted approximately nine weeks, and           would be used to finance that company.
the evidence consisted of testimony from              However, bank records and testimony
over 40 witnesses and more than 1,000                 indicated that Constantine converted those
exhibits. In light of this voluminous record          investments to cover his personal expenses,
and the October 13, 2017 Order, the Court             such as legal fees, without the investors'
will provide a limited overview of the                authorization. Specifically, the government
evidence here as it relates to the instant            showed at trial that the transactions
motion.                                               underlying the wire fraud charges in Counts
                                                      Two through Six of the superseding
    In brief, the government advanced three           indictment were derived from Eufora
theories of fraud at trial pertaining to the          investments, and that Kenner and
Hawaii Project, Eufora, and the Global                Constantine used that money for unapproved
Settlement Fund ("Global Settlement Fund"


                                                  3
expenditures.       Contemporaneous text                 On November 23, 2015, Constantine filed
messages between Kenner and Constantine              his Rule 29 and Rule 33 motions. (ECF No.
from the relevant period also evinced an             346.)      The government submitted its
agreement by defendants to use Eufora                opposition on April 4, 2016 (ECF No. 370),
money for their personal benefit.                    and Constantine replied on June 9, 2016
                                                     (ECF No. 382). Constantine supplemented
     Finally, several government witnesses           his motion for a new trial, raising an
testified at trial that Kenner and Constantine       additional ground of newly-discovered
convinced them to invest in the Global               evidence, by brief filed on October 21, 2016.
Settlement Fund because they believed that           (ECF No. 407.) The government submitted
their contributions would principally finance        its response to Constantine's supplemental
litigation against Jowdy. However, bank              brief on January 16, 2017 (ECF No. 43 8), and
records and testimony again demonstrated             the Court heard oral argument on
that both defendants used GSF funds for              Constantine's motions on February 17, 2017
personal expenses.         In particular, the        (ECF No. 453). In October 2017, the Court
evidence showed that Constantine covered             denied the motion for a judgment of acquittal
his rent, various legal expenses, and                and motion for a new trial on the basis ofjury
automotive work with money from the GSF.             confusion and newly-discovered evidence,
                                                     and reserved decision on Constantine's
    B. Relevant Procedural History                   ineffective assistance of counsel argument in
                                                     support of his Rule 33 motion. United States
    By superseding indictment dated April            v. Kenner, 272 F. Supp. 3d 342 (E.D.N.Y.
22, 2015, the government charged Kenner              2017).
with conspiracy to commit wire fraud, in
violation of 18 U.S.C. § 1349 (Count One);                Constantine supplemented his motion for
conspiracy to commit money laundering, in            a new trial, raising an additional ground of
violation of 18 U.S.C. § 1956(h) (Count              ineffective assistance of counsel by brief
Nine); and seven counts of wire fraud, in            filed on July 7, 2017. (ECF No. 483.)
violation of 18 U.S.C. §§ 1343 and 2 (Counts         Constantine and trial co-counsel, Andrew
Two through Eight). (ECF No. 214.) In                Oliveras, Esq. (hereinafter, "co-counsel"),
addition,     the    government      charged         filed affidavits in support of the ineffective
Constantine with conspiracies to commit              assistance of counsel argument on the same
wire fraud and money laundering (Counts              date. (ECF Nos. 484-85.) Trial counsel,
One and Nine) and five counts of wire fraud          Robert LaRusso, Esq. (hereinafter, "trial
(Counts Two through Six). (Id.)                      counsel"), submitted an affidavit and
                                                     supporting exhibits in opposition to the
     Following a trial that began on May 4,          motion for a new trial on the basis of
2015 (ECF No. 239), the jury returned a              ineffective assistance of counsel on October
verdict on July 9, 2015 (ECF No. 324). The           10, 2017. (ECF No. 499.) Trial counsel's
jury found Constantine guilty on all charges         partner, and Constantine's initial lead
and Kenner guilty on both conspiracy counts.         counsel, Joseph Conway, Esq. (hereinafter,
(Id.) In addition, the jury found Kenner             "initial lead counsel"), filed an affidavit in
guilty on the wire fraud charges in Counts           opposition on the same date. (ECF No. 500.)
Two through Four and Seven in the                    On November 21, 2017, the government
superseding indictment, but it acquitted him         submitted its response to Constantine's
of the wire fraud charges in Counts Five, Six,       supplemental brief (ECF No. 513), and
and Eight. (Id)


                                                 4
Constantine submitted a reply brief on                         allegations contained in the affidavits and has
January 12, 2018 (ECF No. 521), along with                     summarized them below.
a supplemental affidavit (ECF No. 522). The
Court heard oral argument on the ineffective                        1. Trial Counsel's Desire to Take the
assistance of counsel ground for relief on                             Case
January 16, 2018.         (ECF No. 523).
Constantine submitted supplemental letters                         Constantine alleges that trial counsel,
on March 29, 2019 (ECF No. 634) and                            who is the partner of his initial lead counsel
August 30, 2019 (ECF No. 704) in support of                    and took over the representation several
his motion for a new trial on the ground of                    months prior to trial, did not want to take the
ineffective assistance of counsel.      The                    case. (Constantine Aff. ,r,r 3-4.) Trial
government submitted an additional response                    counsel allegedly represented to Constantine
on September 12, 2019 (ECF No. 712), and                       that he had limited business experience and
Constantine submitted a reply on September                     was not good with numbers. (Id ,r 4.)
18, 2019 (ECF No. 716).                                        Allegedly, throughout the trial, trial counsel
                                                               made statements to Constantine expressing
    The Court has fully considered all of the                  that he should never have taken the case and
parties' submissions on the instant motion.                    wanted to find a way out of the
                                                               representation. (Id ,r 24.)
    C. Affidavits in Support of and in
       Opposition to the Motion                                    2. Issues Regarding Constantine's Co-
                                                                      Counsel4
    Set forth below is a summary of the
                                                                     Constantine asserts that he retained co-
affidavits submitted in connection with
                                                               counsel (who already worked with trial
Constantine's motion for a new trial based
                                                               counsel) because co-counsel had a greater
upon ineffective assistance of counsel:
                                                               understanding of the business and financial
    a. Affidavits in Support of the Motion                     transactions involved in this case. (Id ,r 7.)
                                                               However, Constantine makes allegations
    Constantine filed two affidavits in                        throughout his affidavit that co-counsel was
support of the ineffective assistance of                       under        the     influence     of      crystal
counsel ground for a new trial. The Court has                  methamphetamine throughout the trial. 5 (Id
attempted to categorize the numerous                           ,r,r 8, 13, 74, 76.) Constantine alleges that co-
                                                               counsel's drug use impaired his ability to
                                                               effectively participate in the trial, particularly

     4
       Co-counsel submitted an affidavit in support of         Aff. ,r,r 10, 12-15, 17-18, 20-23, 25-31.) Co-counsel
Constantine's motion for a new trial. Co-counsel's             further asserts that Constantine asked him to take over
affidavit reiterates many of Constantine's allegations,        trying the case, but he declined to do so due to his lack
including that trial counsel did not understand the            of trial experience. (Id ,r 24.)
transactions at issue in the case, asked Constantine to
                                                                   5
draft the opening statement and summation, was                       Co-counsel subsequently pied guilty in February
distracted by personal issues including his mother's           2017 to conspiracy to distribute and possess with
illness and death, failed to introduce relevant evidence       intent to distribute methamphetamine, but the
with respect to Grdina, did not anticipate the Home            information was dismissed prior to sentencing. See
Depot recording being introduced at trial and did not          United States v. Oliveras, No. 17 Cr. 00082 (JS)
conduct cross-examinations with respect to the                 (E.D.N.Y. July IO, 2018).
recording, and ultimately thought Constantine was
lying to him and to potential witnesses. (Co-Counsel


                                                           5
regarding co-counsel's unreliability in                        government witnesses, often just prior to the
attending meetings for trial, preparation of                   cross-examination beginning, which trial
exhibits for trial, and co-counsel's failure to                counsel did not review and read for the first
properly use a PowerPoint presentation                         time verbatim in front of the jury (even
during the summation by trial counsel. (Id.                    though some questions were improperly
,r,r 8, 9, 25, 74).                                            formed and drew objections from the
                                                               government). (Id ,r,r 15-18.)        Similarly,
    Constantine asserts that co-counsel's                      Constantine asserts that he had to advise trial
impairment significantly impacted the                          counsel as to the validity and relevance of
effectiveness of his defense because "[trial                   government witnesses' testimony and as to
counsel] relied on [co-counsel] to an unusual                  how trial counsel should respond. (Id. ,r 25.)
degree." (Id ,r 75.) However, Constantine                      Further, Constantine asserts that he had to
also asserts that he "insisted" that co-counsel                hand additional questions to trial counsel
"take over as lead counsel," but that co-                      during trial counsel's direct and cross-
counsel "emphatically refused to do so, upon                   examinations in order to "enable [trial
information and belief, because he knew he                     counsel] to follow up or drill down to the
was under the influence of crystal meth,                       desired answer when a witness did not give a
although the reason he gave [Constantine]                      satisfactory answer" to a question that
was that he had limited trial experience and                   Constantine had written. (Constantine Supp.
was unqualified to do so." (Id ,r 76.)                         Aff. ,r 32.) With respect to government
                                                               witness John Kaiser, Constantine alleges that
    3. Trial Preparation Issues                                trial counsel failed to cross-examine him with
                                                               regard to "evidence which was critical to
     Constantine generally alleges that his trial              [Constantine's] defense."         (Id ,r 43.)
counsel abdicated his responsibilities in                      Constantine also alleges that trial counsel
preparing for trial. 6 Constantine asserts that                failed to cross-examine Kenner as to the
he was "only afforded an opportunity to meet                   authenticity of I text message conversations
with [trial counsel] in person and prepare for                 between Kenner, Kaiser, and Constantine.
trial on one occasion for approximately five                   (Id ,r 25.)
hours," and that otherwise, Constantine only
had "minimal" preparation with either his                          With respect to the summation, trial
initial lead counsel or trial counsel via phone                counsel allegedly asked Constantine to write
calls and email. (Id ,r 11.) Specifically,                     the "entire closing statement ... which [trial
Constantine alleges that trial counsel                         counsel] only saw just moments prior to
requested that Constantine draft the opening                   reading it to the jury and did so almost
statement, and then read the statement                         verbatim."      (Constantine Aff. ,r 19.)
"almost verbatim" to the jury. (Id ,r 14.)                     Constantine asserts that there were three
Further, Constantine alleges that trial counsel                versions of the summation-including two
did not know what questions to ask                             versions prepared by Constantine and one
witnesses, and so Constantine wrote the                        prepared by co-counsel-and that trial
questions      for     cross-examination       of              counsel read the version that Constantine
     6
       Constantine also asserts that trial counsel, as         Constantine does not make any ineffective assistance
well as his initial lead counsel, submitted pre-trial          claims with regard to the attorney who allegedly
motions on Constantine's behalf but did not participate        helped Constantine write the pre-trial motions.
in the writing of those motions, causing Constantine to
need to retain another attorney ("additional counsel")
to assist with the writing of the motions. (Id. ,r I 0.)


                                                           6
prepared during Kenner's summation "for the                 4. Failure to Call Defense Witnesses
first time to the jury." (Constantine Supp.
Aff. ,r 30.) Constantine further alleges that                 Constantine alleges that trial counsel
trial counsel failed to advise him that the              failed to call witnesses who were "critical" to
summation could not reference documents or               the defense. (Id. ,r 34; Constantine Supp. Aff.
other matters that were not admitted into                ,r,r 3, 8.) Constantine asserts in connection
evidence, despite representing during the trial          with these allegations that trial counsel
that the summation could be used "as an                  informed Constantine that the Court would
alternative to not introducing the evidence              be upset if the defense called additional
during the trial." (Constantine Af:f ,r 30.)             witnesses, and Constantine's initial lead
Constantine makes several other allegations              counsel stated that they had only been paid
relating to the summation and trial counsel's            for a five-week trial. (Constantine Aff. ,r 34;
alleged representations that the summation               Constantine Supp. Aff. ,r 24.) Specifically,
would be the opportunity to present much of              Constantine asserts that his trial counsel
the defense "in lieu of admitting the hundreds           should have called the following witnesses to
of documents, multiple witnesses and                     testify in his defense:
questions that [trial counsel] refused to
include" during the trial. (Id. ,r 33.)                      Todd      Lockwood      ("Lockwood"):
                                                         Constantine asserts that Lockwood, a
     To the extent that trial counsel utilized his       corporate attorney who worked on the Urban
own questions or statements, Constantine                 Expansion deal, would have testified
asserts that trial counsel "was clearly lost"            regarding a bonus check that he allegedly
and made false statements incriminating                  received for developing the pre-payment
Constantine.      (Id ,r 20.)       Specifically,        penalty clause, and would have testified, in
Constantine alleges that: trial counsel was              effect, that Constantine was not the
unable to comprehend the facts surrounding               mastermind of the pre-payment penalty.
Constantine's supposed $1.5 million capital              (Constantine Aff. ,I 28.)
contribution to the Urban Expansion deal and
thus did not use this to defend Constantine                  Bob      Sonnenblick     ("Sonnenblick"):
(Constantine Supp. Aff. ,I 17); during the               Constantine alleges that trial counsel should
summation, trial counsel substantiated the               have called Sonnenblick to testify in order to
government's argument that Constantine                   establish that Sonnenblick existed and was
failed to make the required $1.5 million                 not a fictitious character of Constantine's
capital contribution to the Urban Expansion              creation in furtherance of the fraud. (Id ,r
deal in a timely fashion (Constantine Aff. ,r            35.) Additionally, Sonnenblick allegedly
21 ); when cross examining Kristin Peca, trial           could have authenticated the phone calls with
counsel suggested to Peca that she requested             Constantine, as well as the Memorandum of
her investment back even though she had not              Understanding ("MOU") relating to the
testified to that fact (id. ,r 22); and when             Global Settlement Fund and the Diamante
cross-examining Tyson Nash ("Nash"), trial               Caho San Lucas property, and would have
counsel confused Nash's entitlement to an                testified that Jowdy blocked a $15 million
ownership interest in a Cessna 414 aircraft              transaction that would have made the hockey
rather than his actual ownership interest in a           players whole. (Id.)
Falcon 10 aircraft in connection with his
contribution to the GSF, leading the jury to                 Steve Hilton ("Hilton"): Constantine
believe that Constantine had defrauded Nash              alleges that Hilton should have been
(id. ,r 23).                                             subpoenaed     to    testify   regarding


                                                     7
Constantine's efforts to finance the Hawaii            not offer any examples of exculpatory
Project, and that Hilton would have                    testimony that Galioto would have provided.
authenticated emails between Hilton and                (Id ,I,I 45, 47.)
Constantine regarding Constantine's efforts
to solicit a multi-million dollar investment               Jowdy: Constantine alleges that Jowdy
for the Hawaii Project. (Jd. ,J 37.) Hilton also       should have been called because he was
supposedly would have testified regarding              "clearly an integral part of the case and has
the Avalon Airpark Hangar/Office project,              received the vast majority of the victims'
and     would    have      contradicted      the       money," but does not offer any examples of
government's characterization that the                 exculpatory testimony that Jowdy would
property was of no value and was subject to a          have provided. (Id ,r,r 45-46.)
bankruptcy. (Id. ,r 38.)
                                                           Jack Larsen ("Larsen"): Constantine
    Michael Reiff ("Reiff')/Ben Selcow                 asserts that Larsen, an accountant for Eufora,
("Selcow"): Constantine asserts that Reiff             would have been able to establish that the
and Selcow of Netspend Corporation should              hockey player investors received ownership
have been called to testify regarding the              interest in Eufora through the AZ Eufora
negotiations on a licensing transaction                Partners I entity and would have identified
between Netspend Corporation and Eufora,               Constantine as a "whistle blower" rather than
to contradict the government's assertions that         a participant in the Eufora fraud.
Eufora and its patents were worthless and that         (Constantine Supp. Aff. ,r,r 4-6.)
there were no licensing deals occurring
during the time period in question. (Id ,r 39.)            Neptune         Capital     Representative
                                                       (unnamed): Constantine further argues that
    Brad Hanson ("Hanson"): Similarly to               his trial counsel should have called a
Reiff and Selcow, Constantine asserts that             representative       of     Neptune      Capital
Hanson, the President of MetaBank, would               ("Neptune") to authenticate the Patent
have testified that MetaBank was in                    Security Agreement and who would testify
negotiations with Eufora regarding a                   that Constantine did not pledge Eufora's
licensing agreement, establishing that                 patents as collateral at the time that investors
Eufora's patents still held value. (Id ,r 40.)         were making investments, and that the loan
                                                       was paid in full a few months after the loan
    Captain          Dave        Letourneau            was originated. (Id ,I I 1.) Constantine
("Letourneau")/Detective     Jeff    Gentry            asserts that a Neptune representative would
("Gentry"):      Constantine asserts that              have been able to testify to this information,
Letourneau and Gentry would have testified             in contrast to Kristen Peca, whom trial
that Constantine was the whistle blower for            counsel unsuccessfully attempted to question
the Gaarn/Eufora fraud (the same fraud that            to elicit this information. (Id ,r 12.)
was the subject of Counts One through Five
of the Indictment), and that there was no                  Will Turner ("Turner"): Constantine
evidence to support the · theory that                  alleges that Turner would have authenticated
Constantine knowingly participated in the              the Race Car Sales Agreement for the BMW
alleged crime. (Id. ,r 42.)                            M6 race car, which resulted in Constantine
                                                       receiving a $125,000 deposit from Northwest
   Agent Matthew Galioto ("Galioto"):                  Value Partners into attorney Ron Richards'
Constantine asserts that Galioto should have           trust account, and which rightfully belonged
been called to testify for the defense, but does       to Constantine. (Constantine Aff. ,r 48;


                                                   8
Constantine Supp. Aff ,r 13.) Constantine                        Expansion deal (which allegedly led to
asserts that this was critical to his defense                    Grdina's later recantation of his testimony)
with respect to the Global Settlement Fund,                      that he wanted trial counsel to use during
and would have challenged the government's                       Grdina's cross-examination. (Id ,r 27.)
position that Constantine was using the                          Constantine also points to a bonus check in
victims' money for personal expenditures.                        evidence by stipulation made out to
(Constantine Aff. ,r 48.) Constantine argues                     Lockwood, which Constantine argues trial
that trial counsel was unable to authenticate                    counsel should have used to establish that the
the Race Car Sales Agreement via another                         pre-payment penalty in the Urban Expansion
witness, Robert Semple ("Semple"), because                       loan deal was not Constantine's idea, but
he was not a party to the agreement and had                      rather was Lockwood's idea. 7 (Id. ,r 28.)
no first-hand knowledge of the agreement.                        Further, Constantine asserts that trial counsel
(Id ,r 49; Constantine Supp. Aff. ,r 13.)                        should have introduced into evidence a text
                                                                 message conversation between Kenner and
    In a more general allegation, Constantine                    Mattias Norstrom ("Norstrom"), indicating
asserts that he suggested many other defense                     that Kenner disclosed that Norstrom was
witnesses in "real-time" throughout the trial                    purchasing his interest in Eufora from
to respond to the government's allegations                       Constantine Management Group. (Id ,r 44.)
and theories, but that his trial counsel rejected
the notion that additional witnesses were                            6. Accounting Evidence
needed. (Constantine Supp. Aff ,r,r 8-9.)
                                                                     Related to his allegations regarding other
     5. Failure to Utilize "Readily Available"                   exculpatory evidence, Constantine alleges
        Exculpatory Evidence                                     that trial counsel should have, but failed to,
                                                                 retain a forensic accountant or present any
     Constantine alleges that his trial counsel                  evidence to contradict the government's
failed to introduce or seek admission of                         assertion that Constantine used investors'
exculpatory evidence, stating that the trial                     money for unauthorized purposes. (Id ,r 53.)
was taking too long. (Constantine Aff. ,r 26.)                   Also with respect to accounting evidence,
Trial counsel allegedly assured Constantine                      Constantine alleges that there were
that all relevant exculpatory evidence would                     "hundreds of bank statements and other
come in or would be discussed during                             records       which      contradicted      the
summation.        (Id ,r 29.)        Relatedly,                  Government's allegations which [trial
Constantine alleges that trial counsel failed to                 counsel] did not use," and that trial counsel
publish documentary evidence to the jury,                        both relied on and failed to object to an
and while trial counsel asserted that the jury                   erroneous spreadsheet introduced by the
would see the evidence during deliberations,                     government. (Id ,r,r 54-56.)
he did not inform Constantine that the jury
would have to request specific exhibits. (Id
,r 51-52.) Constantine specifically references
documentary evidence relating to James
Grdina's ("Grdina") testimony and the Urban

     7
       In his Supplemental Affidavit, Constantine                notified trial counsel once he "refreshed his
asserts that until trial, he incorrectly believed the pre-       recollection," but that trial counsel refused to cross-
payment penalty clause was Grdina's, rather than                 examine Grdina regarding the pre-payment bonus
Lockwood's, idea. (Constantine Supp. Aff. ~ 20.) In              check, or pursue other proposed defense strategies
this regard, Constantine alleges that he immediately             regarding the pre-payment penalty clause. (Id)


                                                             9
    7. Issues Regarding the Home Depot                  or not the recording would even be
       Recording                                        admitted," and that trial counsel advised him
                                                        that even if Kenner testified and the recording
       1.      Kenner's Admission                       were admitted, Constantine's "severance
                                                        motion would likely be granted and therefore,
    Though the allegations in Constantine's             there would be no need for the expert." (Id.
affidavit are somewhat unclear on this issue,           ,r 19.)
the Court construes these allegations to be
that Constantine is asserting that trial counsel               iii.    Communications with Kenner
was confused about the identity of the third-                          and       Cross-Examination
party who was present when Kenner                                      Regarding the Home Depot
allegedly admitted that the Home Depot                                 Recording
recording was altered, and that trial counsel
identified Greg DeVries ("DeVries") as the                    Constantine makes several allegations
third-party, rather than a defendant in an              regarding his communication with Kenner
unrelated case who happened to be in this               about the Home Depot recording, and trial
Court's cellblock with Kenner and                       counsel's failure to cross-examine witnesses
Constantine when the admission occurred.                regarding the Home Depot recording after
(See Constantine Supp. Aff. ,r,r 14-16.) As a           that communication.         (Constantine Aff.
result of this confusion, Constantine asserts           ,r,r 58-65.) Specifically, Constantine alleges
that trial counsel "tainted" DeVries by                 that trial counsel advised that he
making a direct inquiry with DeVries                    (Constantine) could provide Kenner with the
regarding the Home Depot recording,                     questions trial counsel was going to ask on
resulting in DeVries refusing to testify on             cross-examination regarding the Home
Constantine's behalf. (Id. ,r 15.)                      Depot recording, but that Constantine could
                                                        not advise Kenner how to answer the
       11.     Forensic Audio Expert Issue              questions. (Id ,r 58.) After Constantine
                                                        agreed not to advise Kenner how to answer,
    Constantine alleges that trial counsel              he "vetted" the questions with co-counsel.
should have engaged a forensic audio expert             (Id. ,r,r 59-60.) Constantine then asserts that
to refute the authenticity of the Home Depot            Kenner' s trial counsel accused Constantine's
recording, in light of the fact that though the         trial counsel of violating "a code of conduct"
government did not introduce the recording              for permitting Constantine to give Kenner the
during its case-in-chief, Kenner introduced             questions, and Constantine's trial counsel
the recording during the presentation of his            subsequently refused to cross-examine
case. (Constantine Aff. ,r 57.) In his                  Kenner and government forensic FBI Agent
Supplemental Affidavit, Constantine asserts             Robert Crisalli ("Agent Crisalli") regarding
that the forensic audio expert he intended to           the Home Depot recording. (Id ,r,r 61-62, 64,
retain required an original recording for the           72.) With respect to Agent Crisalli,
analysis, and trial counsel and co-counsel              Constantine asserts that trial counsel had pre-
failed to subpoena the original recording,              determined not to cross-examine him before
and Constantine was unaware that the                    hearing his testimony. (Id. ,r 73.) Trial
original recording was available otherwise.             counsel then made comments to Constantine,
(Constantine Supp. Aff. ,r,r 18-19.)                    in the presence of co-counsel and
Constantine asserts that prior to trial "there          Constantine's mother and sister, about the
was a lot of conjecture as to whether or not            trouble he could face for having allowed
Mr. Kenner would be testifying and whether              Constantine to communicate with Kenner


                                                   10
about the questions for cross-examination.                      Constantine's specific          allegations     are
   ,r,r 64-65.)
(Id.                                                            summarized below.

     Constantine     also    makes      several                          1. Choice of Counsel
allegations regarding allegedly false and
 inconsistent testimony elicited at trial and                        Trial counsel rebuts Constantine's
other exhibits relating to the Home Depot                       assertion that he was denied an attorney of his
recording. (Id ,r,r 63, 66-71.) The Court                       choice because of the substitution of trial
construes these allegations to relate to issues                 counsel for Constantine's initial lead counsel,
that Constantine believes trial counsel should                  arguing that Constantine expressly stated that
have pursued on cross-examination.                              he was "willing to go with [trial counsel] as
Specifically, Constantine alleges that Kenner                   lead counsel even though that is not what [he]
testified inconsistently with respect to                        signed up for" in an email to trial counsel.
authenticating the Home Depot recording (id                     (Id ,r 4.) 8 Initial lead counsel notes that
,r 63), Kenner's and Agent Crisalli's                           Constantine "fully accepted the change in
testimony was inconsistent regarding the                        'lead' counsel." (ILC Aff. ,r 4.) Trial counsel
time of the meeting at Home Depot between                       further asserts that initial lead counsel played
Kenner and Constantine (id. ,r,r 66-68), and                    an "instrumental and significant role
the recording of the Home Depot interaction                     throughout the entire pre-trial period, and
was modified, contrary to Agent Crisalli' s                     more importantly, during the trial itself,"
testimony, as evidenced by a screenshot of                      including by reviewing 3500 material,
metadata from Kenner' s iTunes account (id.                     outlining and summanzmg witnesses'
,r,r 67, 69-71). Constantine asserts that he                    testimony to assist with preparation for cross-
was unaware that trial counsel was "not going                   examination, consulting with trial counsel
to point out the inconsistencies regarding the                  and with Constantine about potential defense
time stamp of the Home Depot recording for                      witnesses, obtaining a "bullet point"
strategic reasons," and alleges that trial                      presentation from Constantine of potential
counsel failed to pursue that defense, and                      witnesses and relevant exhibits, and
others, regarding the Home Depot recording.                     communicating directly with Constantine
(Constantine Supp. Aff. ,r,r 22-23.)                            about different aspects of the trial
                                                                preparation. (TC ,r,r 5, 30-31; ILC Aff. ,r,r 4,
       b. Affidavits in Opposition to the                       8.)
          Motion
                                                                        2. Issues with Co-Counsel
    Trial counsel and initial lead counsel both
submitted affidavits in opposition to the                           Trial counsel asserts that co-counsel
instant motion. The Court has summarized                        "played absolutely no role in the in-court
those affidavits below. Trial counsel, in his                   examination of witnesses and presentation of
affidavit, generally asserts that Constantine's                 evidence, and, in effect served only as a
affidavit "contains misrepresentations and                      paralegal responsible primarily for the trial
deliberate falsehoods," and is replete with                     exhibits." (TC Aff. ,r 122 n.16.)
"lies or half-truths" and "falsehoods." (TC
Aff. ,r,r 2, 91.) Trial counsel's responses to
       8
        Constantine's initial lead counsel filed a              motion. (ILC Aff. ,r 2, ECF No. 500.) Initial lead
separate affidavit in opposition to the motion for a new        counsel's assertions are described in the summary of
trial regarding his participation in the case and his           trial counsel's affidavit where relevant.
knowledge of the issues raised in Constantine's


                                                           11
        3. Pre-Trial Motions                            months prior to trial, either by telephone or
                                                        emails or both." (TC Aff. ,r 6; see also ILC
     Trial counsel asserts that Constantine             Aff. ,r 6.) In the period prior to the
"deliberately misrepresented the facts" with            submission of pre-trial motions, trial counsel
respect to trial counsel's participation in the         asserts that he and Constantine were "in
writing of the pre;trial motions, and that in           almost constant contact for a month primarily
fact, trial counsel was solely responsible for          by email communication but often by
the pre-trial motions, and he "supervised the           telephone to discuss important issues that
entire pre-motion process, and was                      required direct contact." (TC Aff. ,r 28.)
responsible for reviewing and editing the               Trial counsel also states that he
several drafts prepared by [additional                  communicated frequently with Constantine
counsel]," and ensured that Constantine's               about the Rule l 7(c) letter requesting
supporting affidavits accurately recounted              permission from the Court to subpoena
the facts. (Id ,r 14.) Trial counsel references,        business records from Jowdy (id), and that
and attached as exhibits, multiple emails               the "preparation through telephone calls, but
between Constantine, himself, and the                   primarily through         email    messaging,
additional counsel retained for pre-trial               continued unabated and unchanged" from the
motion practice in support of his position that         date on which the pre-trial motions were
trial counsel was responsible for and had               submitted on January 29, 2015, up until the
supervision over the preparation and contents           beginning of trial on May 4, 2015 (id. ,r 29).
of the pre-trial motions. (See id ,r,r 15-26.)          In support of these assertions, trial counsel
Trial counsel highlights his "insistence on             notes that there were hundreds of email
truthfulness and accuracy" with respect to the          communications with Constantine, and
contents of the pre-trial motions (id. ,r 21 ),         attaches as exhibits copies of some of those
noting that Constantine wanted to argue that            communications,         including        email
the government withheld exculpatory                     communications about providing 3500
documents, and trial counsel refused to                 material to Constantine (id. ,r 33), and the
include that argument because it was "based             government's response to Constantine's pre-
upon facts known to be or reasonable [sic]              trial motion as well as Constantine's reply
known to be false" (id. ,r,r 21-23). Trial              (id. ,r,r 34-35). Trial counsel notes that
counsel describes this scenario as an                   Constantine      also     had     "substantial
"instance[] when [trial counsel's] legal                interaction" with co-counsel, and co-counsel
responsibility      conflicted     with      the        would then communicate with trial counsel
Defendant's position leading to verbal                  about those discussions. (Id ,r 32.)
confrontations." (Id ,r 93.)
                                                            Further, trial counsel asserts that he
        4. Pre-Trial Communication with                 corresponded with Constantine "about every
           Constantine                                  aspect of the case, including cross-
                                                        examination of Government witnesses, the
    Trial counsel asserts that, contrary to             selection and preparation of defense
Constantine's allegations, there was more               witnesses, the necessity of hiring and
than one in-person meeting prior to trial (trial        consulting handwriting and audio experts
counsel also notes that there were only a few           concerning the Home Depot recording and
such meetings because Constantine resided               numerous documents, principally the
in Arizona), and also that trial counsel                consulting agreements that played an
communicated with Constantine "often and                important part in the Government's case
usually several times a week for many                   against the Defendant, and even the


                                                   12
continued submission of legal documents                   that Constantine "displayed a compulsion to
...." (Id. ,I 29.)                                        orchestrate, control, and participate in almost
                                                          every aspect of trial preparation." (ILC Aff.
        5. Preparation for Trial                          ,I7.)
    Trial     counsel      strongly    refutes                 Trial counsel references many examples
Constantine's allegations that he was                     of materials that Constantine provided to him
unwilling or unable to perform his legal                  to assist with preparation for trial, including:
responsibilities, and therefore abrogated                 Constantine's computerized version of the
those responsibilities to Constantine.                    government's discovery material (TC Aff.
                                                          ,I 8); Constantine's own files related to the
     With respect to trial counsel's                      charges      and      "thousands     of email
preparation, he asserts that after assuming the           communications" that related to trial
responsibility as lead counsel, he worked                 preparation       (id.);     two      substantial
principally on this case, and was involved in             "exculpatory packages" which included
trial preparation almost every day, including             factual analysis of counts in the indictment,
reviewing the voluminous discovery material               exhibits in support of Constantine's position,
provided      by    the    government       and           and evidentiary outlines ( id. ,i,i 10-11, 37);
Constantine's previous counsel, and worked                flow charts relating to the sale of Eufora
for 10 to 14 hours per day, including the                 stock, the Hawaii and Eufora transactions,
weekends, to prepare for trial (id. ,i,i 8, 36,           and      the     Lehman-Urban         Expansion
90). Trial counsel further asserts that once              transactions (id. ,i 12); and "a 38 page, single-
trial began, he would work every night,                   spaced document, hand-written by the
usually until 10:00 or 11 :00 p.m., with                  Defendant analyzing allegations in ... the
Constantine present, to prepare for the next              original Indictment relating to Eufora
day. (Id. ,I 36).                                         Investments and the Global Settlement Fund"
                                                          (id. ,i 13). Trial counsel also asserts that
     Further, trial counsel and Constantine               Constantine insisted on receiving materials,
continued the preparation via email and                   "especially the discovery material received
telephone calls over each three-day weekend               from the Government." (Id. ,I 33.)
during the trial. (Id. ,i 36.) Trial counsel also
notes that in addition to his own "thorough                    While acknowledging that Constantine's
and extensive" preparation, Constantine's                 contributions were helpful, trial counsel
initial lead counsel played a significant role            asserts that the transactions involved in this
in the pre-trial preparation and trial, including         case were "well known and understood . . .
by assisting with preparation for cross-                  before the beginning of the trial." (Id. ,I 12;
examination of government witnesses and for               see also id ,i,r 18-19, 24, 27-28, 32, 35, 92.)
direct examination of defense witnesses. (Id.             Trial counsel notes that he reviewed all of
,I 90; ILC Aff. ,I 8.)                                    Constantine's materials, edited them, and
                                                          ensured that "each presentation was
    As to Constantine's involvement in trial              comprehensive and factually accurate." (Id
preparation, trial counsel asserts that                   ,I 92.)
defendant had a "compulsion to orchestrate,
control, and participate in almost every                       Further, with respect to trial preparation,
aspect of the trial preparation and trail [sic]           trial counsel asserts that Constantine "played
itself." (TC Aff. ,I 9; see also id. ,i,i 10, 92.)        a supporting role" in assisting with cross-
Constantine's initial lead counsel also notes             examinations, the presentation of the defense,


                                                     13
and writing drafts of the opening and closing           compartmentalized, and the arguments must
statements (which trial counsel reviewed,               be supported by evidence in the record. (Id.
edited, and presented). (Id. ,r 37.) With               ,r,r 98, 102-03, 106-11; see also ILC Aff. ,r 9.)
respect to the opening statement, trial counsel         Trial counsel highlights that Constantine was
notes that after a discussion with Constantine          insistent on creating a PowerPoint
about the accuracy of the contents of the               presentation to use during the summation,
opening, Constantine volunteered to draft the           which trial counsel advised "was of
opening statement, and trial counsel then               secondary       importance      to    presenting
"spent many hours reviewing the                         evidentiary support" for the arguments. (TC
Defendant's draft to fulfill [his] legal                Aff. ,r,r 94, 96, 122 n.16.) Trial counsel notes
obligations." (Id. ,r 94 n.12; see also ILC Aff.        that there was only a single outstanding issue
,r 7.)                                                  relating to witness Nicholas Privitello
                                                        ("Privitello") requiring trial counsel's review
    As to the summation, trial counsel                  on the day that he delivered the summation.
describes and attaches as exhibits extensive            (Id. ,r,r 109, 111.)
communications with Constantine about the
drafts, noting that Constantine "was insistent                     6. Ineffective Assistance Claims at
on preparing the draft of the summation" and                          Trial
"expressed complete confidence" in doing
so. (TC Aff. ,r,r 93-94, 100-01.) Initial lead               Trial counsel refutes Constantine's
counsel asserts that Constantine had a "desire          allegations regarding his failure to present
to have unfettered input into the summation"            exculpatory documents or witnesses with
and repeatedly requested certain things be              respect to various aspects of the trial. Trial
included, "many of which were improper or               counsel asserts generally that Constantine
not supported by the evidence at trial." (ILC           presents     "half-truths     or      outright
Aff. ,r 9.) Ultimately, trial counsel "was              misrepresentations of the facts" with regard
satisfied that the [summation] document                 to the various flaws in trial counsel's
prepared by Defendant under [his]                       performance that Constantine alleges. (See
supervision was a competent and legally                 id. ,r,r 73, 85.) Trial counsel's specific
acceptable execution" of trial counsel's                assertions in response to Constantine's
duties to Constantine. (TC Aff ,r 111.) Trial           allegations are summarized below with
counsel asserts that he at all times was                respect to trial counsel's decisions during
reviewing, correcting, and insisting on                 trial.
evidentiary support from the trial record for
any arguments in the summation, and                           1.        Failure to Call Witnesses
oversaw the preparation and submission of
the summation. (Id. ,r,r 94-112.) Contrary to               As an initial matter relevant to
Constantine's allegation that trial counsel had         Constantine's claim that trial counsel failed
never seen the summation draft until                    to call certain defense witnesses, trial counsel
moments prior to reading it to the jury, trial          denies that he declined to call defense
counsel describes the multiple drafts of the            witnesses for the "absurd and unprofessional
summation that he reviewed, his detailed                reasons" advanced by Constantine, including
recommendations to Constantine regarding                that trial counsel thought calling additional
the substance of the summation including                witnesses might upset the Court or that he
what portions of the trial record should be             was only paid for a five-week trial. (Id. ,r
referenced in the summation, his instructions           113.) Trial counsel addresses the reasons for
to Constantine that the summation should be


                                                   14
not calling the specific witnesses Constantine        him pretty bad and stole his money." (TC
identifies as follows:                                Aff. ,r 118.) Trial counsel asserts that he
                                                      strategically did not call Hilton as a witness
    Neptune Executives, Reiff and Selcow,             so as to prevent Hilton from sharing that
and Metabank President, Hanson: Trial                 sentiment with the jury. (Id ,r,r 118-19.)
counsel asserts that Constantine did not              Further, trial counsel asserts that Hilton's
request for Reiff, Selcow, or Hanson to be            testimony was cumulative of what was
called. Further, Constantine's initial lead           already in the record, because trial counsel
counsel was responsible for preparing and             had already successfully introduced email
contacting defense witnesses, and former              communications          establishing      that
counsel did not select these individuals as           Constantine had made efforts to attract
potential witnesses. (Id ,r,r 113-14.)                investors for the Hawaii Project, and Hilton
                                                      could not debunk the accurate factual
   Lockwood: Trial counsel notes that                 presentation by the government that
Constantine did not disclose to either trial          Constantine had received a "million dollars
counsel or to initial lead counsel that               for nothing" prior to the Urban Expansion
Lockwood was responsible for engineering              loan. (Id ,r,r 119-20.)
the pre-payment penalty, and in fact,
Constantine had represented that Grdina                   Witnesses regarding Eufora:            Trial
engineered the penalty. (Id ,r 113 n.13.)             counsel asserts that Constantine never
                                                      requested that counsel call the unnamed
     Sonnenblick: Constantine's initial lead          witnesses who would have testified to the
counsel interviewed both Sonnenblick and              viability and legitimacy of Eufora, but that in
Hilton, and noted that "both either provided          any event, substantial evidence was
damaging information or flat out refused to           introduced at trial to establish that there was
talk about testifying." (ILC Aff. ,r 10.)             a group including Kaiser, Privitello, Bryan
While Constantine alleges that Sonnenblick' s         Berard, and Stolper who were attempting to
testimony would have provided evidence that           take over Eufora because of the company's
Constantine was helping the hockey players            value. (Id. ,r,r 121-22.)
recover investments via an agreement
whereby Sonnenblick would purchase the                         ii.    The Home Depot Recording
Caho Diamante property, trial counsel asserts
that this testimony would have been                       Trial counsel makes the following
cumulative of other evidence before the jury,         assertions about the Home Depot recording:
including an email about the agreement with
an attached document from Sonnenblick,                               (a) Home Depot Recording
which was testified about throughout the                             Authenticity
trial. (TC Aff. ifil 115-16.)
                                                          Trial counsel rebuts Constantine's
     Hilton: As referenced above, initial lead        allegations that he did not challenge the
counsel interviewed Hilton, and determined            authenticity of the Home Depot recording for
that he was uncooperative and would have              reasons of "self-preservation" in light of
provided damaging testimony. (Id. ,r 115;             potential ethical issues presented by
ILC Aff. ,r 10.)          Specifically, in a          Constantine providing Kenner with the
conversation between trial counsel's                  questions for cross-examination. (Id. ,r 39.)
associate and Hilton, Hilton refused to               Specifically, trial counsel asserts that he did
testify, and stated that Constantine "screwed         not challenge the authenticity of the


                                                 15
recording because he had a good faith belief             circumstances of Kenner' s recantation . . .
that the recording was an authentic and                  and from actually preventing the Defendant's
accurate recording, he had a reasonable and              own conduct from adversely impacting the
good faith belief that Constantine was                   jury's consideration of the evidence." (Id.
attempting "to orchestrate and participate in            ,r 48; see also id ,r 49.)
another unlawful scheme with Kenner by
presenting false testimony to the jury                                   (b) Audio Expert Retention
regarding the reliability of the recording,"
and to avoid opening the door to a                            Trial counsel asserts that, although he did
government redirect that could elicit facts              move to suppress the recording based on
that might allow the jury to implicate                   Constantine's assertions, Constantine did not
Constantine in attempting to orchestrate false           authorize retention of an audio expert. (Id
testimony regarding the recording. (Id.)                 ,r 41.) Trial counsel asserts that his team
Trial counsel notes that aside from                      located and contacted an expert in New
Constantine's self-serving representations,              Jersey, and provided the information to
there was no evidence that supported that the            Constantine to determine whether to retain
recording had been altered. (Id ,r,r 40-41.)             that expert to analyze the Home Depot
                                                         recording. (Id. ,r 51.) Further, trial counsel
     Trial counsel requested a hearing outside           asserts that it was Constantine's decision
the presence of the jury on the authenticity of          whether or not to hire the expert, and
the Home Depot recording. (Id. ,r 42.) Trial             Constantine never gave the authorization.
counsel acknowledges that he gave the                    (Id. ,r 52.)
"okay" for Constantine to present written
questions to Kenner regarding the recording,                  Trial counsel asserts that, despite
without considering the consequences, and                Constantine's allegations that he did not
then utilized those questions and Kenner' s              know the recording would be admitted,
"yes" answers to cross-examine Kenner at                 Constantine was aware for many months
the hearing. (Id. ,,r 43-44.) After cross-               before trial that the Home Depot recording
examining Kenner at the hearing, trial                   would only be admitted into evidence if
counsel then suspected that Kenner had lied              Kenner testified about the recording. (Id
and that Constantine had "orchestrated                   ,,r 52-56.) In addition, trial counsel points to
perjured testimony and was directly                      the renewed motion for severance, filed more
responsible for an attempt to obstruct                   than a week before the trial began, which
justice." (Id ,r 46.) Trial counsel did contact          highlighted that the Home Depot recording
DeVries in an attempt to obtain additional               would be introduced through Kenner, and
evidence about the authenticity of the Home              requested additional time to have the
Depot recording, and although DeVries did                recording examined. (Id ,r 57.)           Trial
recall talking to Kenner about the recording,            counsel and Constantine continued to discuss
his recollection was that the conversation he            the question of retaining an audio expert
had with Kenner would be problematic for                 throughout the trial. (Id. ,r,r 58-59.)
Kenner or Constantine, and he declined to
testify. (Id. ,r 47.)                                             m.    The Urban Expansion Deal

    Ultimately, trial counsel reiterates that his            Trial counsel refutes Constantine's
"strategy in refusing to discredit the integrity         allegations that he was ineffective with
of the recording stems from the decision to              respect to the Urban Expansion deal, noting
prevent the jury from hearing the                        at the outset that he requested Constantine's


                                                    16
assistance in understanding the factual                         1v.    Global Settlement Fund
background of the Urban Expansion deal.
(Id. ,r 61.) Trial counsel asserts that he                  As with the other transactions at issue,
engaged in "extensive preparation" regarding           trial counsel asserts that he spent a substantial
the Urban Expansion deal by reviewing                  amount of time reviewing the escrow account
Constantine's explanations of the facts, the           transactions relating to the Global Settlement
"exculpatory      package"     provided     by         Fund, and understood the transactions. (Id
Constantine containing relevant exhibits,              ,r 74.) Trial counsel explains that his pre-trial
relevant discovery documents, and 3 500                review of the evidence indicated that
material, and by consulting with initial lead          Constantine and Kenner used substantial
counsel regarding the cross-examination of             sums of the hockey players' money "for
Grdina. (Id. ,r 64.) With respect to the $1.5          personal reasons and payment of financial
million payment at issue, trial counsel asserts        obligations," including the payment of loans
that Constantine misrepresented that the               for airplane hangars, airplanes, Palms
payment could be made over time, but that              condominium units, Eufora, pending bills for
trial counsel did introduce evidence of                race cars and equipment, and other
payments from Constantine to Kenner                    expenditures. (Id ,r 75.) Thus, trial counsel's
totaling $1.5 million, though the strength of          defense      strategy    included      obtaining
that presentation was undermined by the lack           admissions from, the hockey players and
of documentary evidence or Constantine's               Kristin Peca that their contributions were
testimony. (Id ,r,r 66-67.) Trial counsel              authorized for multiple purposes beyond
asserts that any documentary evidence                  funding the Jowdy litigation. (Id. ,r,r 76, 88.)
relating to the Urban Expansion deal did not           Trial counsel also asserts that the defense
alone establish that the "random payments"             strategy included calling Sergi Gonchar
were part of the $1.5 million contribution to          ("Gonchar") to testify that Constantine was
the deal, and that Grdina's post-trial                 authorized to use Gonchar' s contributions to
recantation of his trial testimony was based           the escrow account, which totaled over $1
"on the self-serving and unreliable                    million, for his personal use as long as
representations of [Constantine]." (Id ,r 69.)         Constantine paid it back. (Id. ,r,r 76-77.)
                                                       Overall, trial counsel notes that his strategy
    Additionally,     with     regard      to          was to account for all of the money taken
Constantine's claims as to the pre-payment             from the account, which totaled over $3
penalty (which trial counsel asserts is "most          million, that was removed prior to either of
representative of Defendant's pattern of               the two deposits that Constantine raises in the
deception and misrepresentation"), trial               instant motion. (Id. ,r 84.) Additionally, trial
counsel asserts that Constantine never                 counsel notes that he "purposely sought to
disclosed that Lockwood was responsible for            avoid a line-by-line analysis of the deposits
engineering the pre-payment penalty or                 and withdrawals from the escrow account,"
should be called as a defense witness, and             in part to prevent the jury from learning "that
also that Constantine maintained throughout            the Defendant was engaged in a separate
the trial that Grdina was the mastermind               fraud from the outset of the Global
behind the pre-payment penalty. (Id. ,r,r 70-          Settlement Fund," involving Constantine
71.)                                                   attempting to deceive a lender so that the
                                                       lender would not foreclose on a building with
                                                       $3 million in equity. (Id 189.)




                                                  17
     Contrary to Constantine's allegations,             Rule 33 states, in relevant part, that "[u]pon
trial counsel asserts that he was never                 the defendant's motion, the court may vacate
informed of Constantine's supposed $15,000              any judgment and grant a new trial if the
deposit of funds to which he was entitled, and          interest of justice so requires." Fed. R. Crim.
does not recall any request from Constantine •          P. 33(a). A district court may grant a Rule 33
to call a witness from Neptune to testify about         motion        only       in      "extraordinary
the origin of that deposit. (Id 180.) Further,          circumstances," United States v. McCourty,
trial counsel asserts that he correctly elicited        562 F.3d 458, 475 (2d Cir. 2009), and only if
testimony that a $124,982 deposit by                    there exists "'a real concern that an innocent
Constantine was a "repayment of money                   person may have been convicted,"' United
owed to the Settlement Fund," and does not              States v. Parkes, 497 F.3d 220, 232 (2d Cir.
recall Constantine wanting to call witnesses            2007) (quoting United States v. Ferguson,
to substantiate the deposit of the money. (Id.          246 F.3d 129, 134 (2d Cir. 2001)); accord
11 82-83.) With respect to Constantine's                United States v. Bell, 584 F.3d 478, 483 (2d
allegations involving trial counsel using a             Cir: 2009); see also United States v.
spreadsheet prepared by Kenner regarding                Middlemiss, 217 F.3d 112, 122 (2d Cir. 2000)
the GSF, trial counsel asserts that though he           ("Granting Rule 3 3 motions is not favored
was initially under the mistaken belief that            and is done with great caution."). "The
the spreadsheet was produced by Kenner and              ultimate test on a Rule 33 motion is whether
objected to its admission, he later learned that        letting a guilty verdict stand would be a
the spreadsheet was prepared by Semple' s               manifest injustice." Ferguson, 246 F.3d at
employees, and he then used the spreadsheet             134. In deciding a Rule 33 motion, the Court
intentionally as a defense exhibit to "bolster          "must examine the entire case, take into
Semple's upcoming testimony and attempt to              account all facts and circumstances, and
enhance his credibility with the jury by                make an objective evaluation." United States
questioning Gonchar first on aspects of the             v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013)
document." (Id. 1 86.) Trial counsel has no             (citation omitted). It is well settled that a
recollection of Constantine requesting that a           motion under Rule 33 can be asserted for
spreadsheet of Constantine's creation be used           ineffective assistance of trial counsel. See
instead. (Id. 1 88.)                                    United States v. Brown, 623 F .3d 104, 113
                                                        n.5 (2d Cir. 2010) ("[W]e hold that the proper
     Ultimately, trial counsel asserts that his         procedural avenue for defendants who wish
strategy, and the "best approach to                     to raise ineffective assistance claims after
convincing the jury that the Defendant used             conviction but prior to sentencing is a motion
the GSF for the 'intended purposes,'" was to            for a new trial pursuant to Federal Rule of
examine the hockey players' emails                      Criminal Procedure 33.").
disclosing the multiple purposes of the GSF,
to elicit Gonchar' s testimony regarding the                 Ill.       INEFFECTIVE ASSISTANCE OF
authorization for Constantine to use his                                  COUNSEL
contribution for personal expenditures, and to
utilize Semple's analysis and spreadsheet.                     A. Legal Standard
(Id 188.)
                                                            Under the standard promulgated in
           I.   STANDARD OF REVIEW                      Strickland v. Washington, 466 U.S. 668
                                                        (1984), a defendant is required to
    Defendant moves for a new trial pursuant            demonstrate two elements in order to state a
to Federal Rule of Criminal Procedure 33.               successful claim for ineffective assistance of


                                                   18
counsel: (1) "counsel's representation fell
below       an  objective      standard     of               The second prong focuses on prejudice to
reasonableness," id. at 688, and (2) "there is          a defendant. A defendant is required to show
a reasonable probability that, but for                  that there is "a reasonable probability that,
counsel's unprofessional errors, the result of          but for counsel's unprofessional errors, the
the proceeding would have been different,"              result of the proceeding would have been
id. at 694.                                             different." Strickland, 466 U.S. at 694.
                                                        "Reasonable probability" means that the
     The first prong requires a showing that            errors were of a magnitude such that they
counsel's performance was deficient.                    "'undermine[] confidence in the outcome."'
However,       "[c]onstitutionally     effective        Pavel v. Hollins, 261 F.3d 210, 216 (2d Cir.
counsel embraces a 'wide range of                       2001) (quoting Strickland, 466 U.S. at 694).
professionally competent assistance,' and               '" [T]he question to be asked in assessing the
 'counsel is strongly presumed to have                  prejudice from counsel's errors ... is whether
rendered adequate assistance and made all               there is a reasonable probability that, absent
significant decisions in the exercise of                the errors, the factfinder would have had a
reasonable professional judgment."' Greiner             reasonable doubt respecting guilt."' Henry v.
v. Wells, 417 F.3d 305, 319 (2d Cir. 2005)              Poole, 409 F.3d 48, 63-64 (2d Cir. 2005)
(quoting Strickland, 466 U.S. at 690). The              (quoting Strickland, 466 U.S. at 695). "'An
performance       inquiry     examines       the        error by counsel, even if professionally
reasonableness of counsel's actions under all           unreasonable, does not warrant setting aside
circumstances, keeping in mind that a "' fair           the judgment of a criminal proceeding if the
assessment of attorney performance requires             error had no effect on the judgment."'
that every effort be made to eliminate the              Lindstadt v. Keane, 239 F.3d 191, 204 (2d
distorting effects of hindsight."' Id. (quoting         Cir. 2001) (quoting Strickland, 466 U.S. at
Rompilla v. Beard, 545 U.S. 374, 408                    691). Moreover, "[u]nlike the determination
(2005)). In assessing performance, a court              of trial counsel's performance under the first
"must apply a 'heavy measure of deference to            prong of Strickland, the determination of
counsel's judgments."'          Id.    (quoting         prejudice may be made with the benefit of
Strickland, 466 U.S. at 691). "A lawyer's               hindsight." Hemstreet v. Greiner, 491 F. 3d
decision not to pursue a defense does not               84, 91 (2d Cir. 2007) (internal citation and
constitute deficient performance if, as is              quotation marks omitted).
typically the case, the lawyer has a reasonable
justification for the decision," Deluca v.                  The Supreme Court has made clear that
Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996),              "a verdict or conclusion only weakly
and "'strategic choices made after thorough             supported by the record is more likely to have
investigation of law and facts relevant to              been affected by errors than one with
plausible       options      are       virtually        overwhelming record support." Strickland,
unchallengeable,"' id. at 588 (quoting                  466 U.S. at 696. Consequently, if the
Strickland, 466 U.S. at 690). "However,                 conviction is supported by overwhelming
'strategic choices made after less than                 evidence, even serious errors by trial counsel
complete investigation are reasonable                   would not warrant granting relief under
precisely to the extent that reasonable                 Strickland. Lindstadt, 239 F.3d at 204; see
professional     judgments       support     the        also Wynters v. Poole, 464 F. Supp. 2d 167,
limitations on investigation."' Id. (quoting            176 (N.D.N.Y. 2006) ("[T]he determination
Strickland, 466 U.S. at 690-91 ).                       of prejudice necessarily is affected by the
                                                        quantity and quality of other evidence against


                                                   19
defendant." (citing Strickland, 466 U.S. at              and prejudice. United States v. Birkin, 366
695)). Where the Second Circuit has found                F.3d 95, I 00 (2d Cir. 2004).
insufficient prejudice, the evidence against
defendants was very strong, and counsel's                       B. Application
error (or purported error) minor in
comparison. See, e.g., Murden v. Artuz, 497                   Constantine argues that trial counsel
F.3d 178, 199 (2d Cir. 2007) (finding                    provided ineffective assistance by ( 1) not
insufficient prejudice from counsel's failure            adequately preparing for trial, including
to investigate certain non-eyewitnesses who              failing to adequately understand the theories
could have supported particular defense,                 of prosecution and failing to prepare a
where testimony of multiple eyewitnesses                 defense for the theory of prosecution; (2)
contradicted this defense); Hemstreet, 491               relying on Constantine to prepare the opening
F.3d at 91-92 (finding prosecution's case                statement and closing summation; (3) failing
"independently strong" even if counsel erred             to cross-examine government witnesses or
where, inter alia, defendant "arguably                   otherwise challenge the authenticity of the
confessed" to murder to "two separate                    Home Depot recording; (4) failing to present
individuals"); Bennett v. Fischer, 246 F.                exculpatory documentary evidence relating
App'x 761, 765 (2d Cir. 2007) (finding that              to the Urban Expansion deal and GSF frauds
even if counsel had interviewed alibi witness,           (Eufora patents); and (5) failing to call
witness was not credible and would have                  favorable defense witnesses. (IAC Supp Br.
contradicted defendant's version of events);             7.)
Lynn v. Bliden, 443 F.3d 238, 253 (2d Cir.
2006) (finding insufficient prejudice in part                 As a threshold matter, the Court
because jury was already aware of evidence               concludes that it need not resolve the factual
counsel failed to admit); Bridges v. United              discrepancies between the conflicting
States, No. 04 Civ. 2715 (HB), 2005 WL                   affidavits submitted in connection with the
1798084, at *4-5 (S.D.N.Y. Aug. 1, 2005)                 instant motion. First, the vast majority of
(failing to find prejudice due to failure to call        Constantine's allegations relate to trial
defense witnesses and a voice exemplar                   counsel's purported lack of preparedness and
where prosecution presented, inter alia,                 ineffectiveness in the courtroom, including
accomplice testimony and recordings of                   jury addresses and questioning of witnesses,
defendant's incriminating conversations with             which the Court was able to observe first-
accomplices).                                            hand during the nine-week trial. Second, the
                                                         Court notes that trial counsel's affidavit
     Moreover, in exammmg errors by                      regarding his preparation and extensive
defense counsel, the Court should "consider              consultation with Constantine on numerous
these errors in the aggregate" because                   trial issues is supported by more than 100
"' [s]ome errors [] have ... a pervasive effect          exhibits, totaling hundreds of pages,
on the inferences to be drawn from the                   including many email exchanges with
evidence, altering the entire evidentiary                Constantine, initial lead counsel, and co-
picture."'    Lindstadt, 239 F.3d at 199                 counsel. To the extent that these email
(quoting Strickland, 466 U.S. at 695-96).                exchanges are relevant to the Court's
This Court proceeds to examine defendant's               analysis, and where the authenticity of the
claims, keeping in mind he bears the burden              email correspondence is not challenged by
of establishing both deficient performance               Constantine, the Court considers these
                                                         exhibits in its analysis (though the Court



                                                    20
notes that its conclusion would be the same              erred, the result of the trial would have been
even if the email exchanges provided by trial            different.
counsel were not considered). Third, the
disputes over conversations regarding                            1. Counsel's Preparedness
potential witnesses need not be resolved at an
evidentiary hearing because those are                         As a threshold matter, with respect to
strategic decisions left to the sound discretion         Constantine's claim that trial counsel was
of trial counsel and, in any event, trial counsel        either unwilling or unprepared to defend this
has explained his decision-making in his                 case, having presided over the trial (and the
detailed affidavit. See United States v.                 pre-trial motion practice), it was apparent to
DiTomasso, 932 F.3d 58, 69-70 (2d Cir.                   the Court that defense counsel was prepared
2019) ("Trial counsel's '[a]ctions or                    throughout the course of the trial and had a
omissions ... that might be considered sound             thorough understanding of the complex
trial strategy,' including decisions not to 'call        factual and legal issues in this case. The
specific witnesses-even ones that might                  Court has no doubt that trial counsel took his
offer exculpatory evidence-[are] ordinarily              responsibility as defense counsel in this case
not viewed as a lapse in professional                    very seriously, that he is an experienced and
representation."' (quoting United States v.              talented defense lawyer, and that he used that
Best, 219 F.3d 192, 201 (2d Cir. 2000))).                experience to strategically undermine the
Finally, even if the Court credited                      government's case. Defense counsel's effort
Constantine's       version     of     numerous          was apparent, his courtroom performance
conversations and counsel had conducted the              was effective in many respects, and his
trial as Constantine now claims he should                professionalism was at the highest level.
have, there is no basis for the Court to                 Thus, the Court emphatically rejects any
conclude that any of the disputed issues,                suggestion by Constantine that trial counsel
individually or cumulatively, would have                 was completely lacking in effort, preparation,
changed the outcome of the trial given the               or willingness to try this case. To the extent
overwhelming evidence of Constantine's                   that Constantine alleges that he was denied
guilt.      Thus, under these particular                 his choice of counsel and that he did not want
circumstances, no evidentiary hearing is                 trial counsel to try this case, it is clear that
necessary to resolve any remaining factual               Constantine waived any objection to the
disputes.                                                substitution of trial counsel for his initial lead
                                                         counsel, when he accepted trial counsel's role
    In sum, as set forth below, the Court                as lead counsel for trying the case to this
concludes that Constantine has not met the               Court. (See TC Aff. 1 4, Ex. 1.) Constantine
high burden established under Strickland.                did not make any representations to the Court
With respect to the first Strickland prong,              at any point that he did not consent to trial
Constantine has not demonstrated that                    counsel being substituted for initial lead
counsel's performance fell below an                      counsel.
objective standard of reasonableness.
Constantine has also failed to satisfy the                       2. Counsel's Performance Relating
second Strickland requirement because,                              to the Home Depot Recording
based on the totality of the evidence
presented to the jury, there is no reasonable                The Court concludes that trial counsel did
probability that even if trial counsel had               not provide ineffective assistance with
                                                         respect to the Home Depot recording. First,
                                                         the Court notes that trial counsel did seek to


                                                    21
suppress the Home Depot recording prior to              with him, which is problematic." {Tr. 4538.)
trial, and in the alternative, sought a hearing         As the government notes in its opposition
on the authenticity of the recording (ECF No.           brief to the Rule 33 motion on ineffective
156 at 1). In fact, trial counsel was successful        assistance of counsel grounds, trial counsel
in that the government agreed not "to seek              did make efforts to address the authenticity of
admission of the recording during its case-in-          the recording in front of the jury, and
chief," but "reserve[d] the right to seek               advanced arguments that encouraged the jury
admission of appropriately redacted excerpts            to give little weight to the Home Depot
in the event either or both defendants choose           recording evidence, such as arguing that only
to testify in [sic] their own behalf' (ECF No.          Kenner had authenticated the recording.
168 at 32).                                             (Gov't Br. 15; Tr. 5141, 5143, 5938-39.) In
                                                        his summation, trial counsel also argued to
     Once it became apparent that the Home              the jury that the recording was not
Depot recording would be introduced                     incriminating as to Constantine because on
through Kenner' s direct examination                    the recording, Constantine never referred to
testimony, trial counsel requested a hearing            "we" when discussing criminal liability, and
to challenge the authenticity of the recording.         encouraged the jury to reject the
{Tr. 4380-81, 4409-10.) At the hearing, trial           government's argument that Constantine
counsel used questions prepared by                      compared himself to a "getaway driver,"
Constantine, and which Constantine had                  incriminating himself on the recording. (Tr.
shown to Kenner, to examine Kenner as to                5940-42.)
authenticity of the recording. (Constantine
Aff. 1 58; TC Aff. ,I1 44-45; see also Tr.                   The Court concludes that trial counsel's
4414-17.) In effect, Kenner testified at that           decision not to attempt to impeach Kenner
hearing that the recording had been altered             using his testimony from the hearing was an
and that references to J owdy had been                  eminently reasonable decision and strategy.
omitted, changing the context of the recorded           "An attorney's decision not to impeach a
conversation to incriminate Kenner and                  witness may fall within the range of
Constantine, rather than Kenner and Jowdy.              objectively reasonable trial strategies at
(See Tr. 4414-17.) When the proceedings                 counsel's disposal." Lewis v. United States,
resumed after the weekend, trial counsel put            No. 10-CV-00718 (ENV), 2012 WL
on the record, with Constantine's permission,           2394810, at *4 (E.D.N.Y. June 25, 2012)
that trial counsel told Constantine that he             (citing Dunham v. Travis, 313 F.3d 724, 732
could prepare questions regarding the                   (2d Cir. 2002)). A decision not to impeach is
recording and show them to Kenner. {Tr.                 reasonable where "there are plausible
4534-38.) Kenner then testified again and               evidentiary and strategic reasons why
authenticated the recording, indicating that            counsel did not pursue an impeachment
he believed the recording to be accurate. (Tr.          strategy." Id Here, as the Court noted at the
4541-43.)                                               oral argument on this motion, any attempt to
                                                        impeach Kenner using his earlier testimony
    The Court acknowledged at that hearing              could have been detrimental to Constantine's
that, if trial counsel were to attempt to               defense case, because it was clear that Kenner
impeach Kenner "regarding the fact that he,             had been lying outside the presence of the
outside the presence of the jury, testified             jury, and alerting the jury to Constantine's
differently, [trial counsel] would then be              role in providing the questions to Kenner
implicating [his] client's communications               could have negatively impacted the jury's



                                                   22
view of Constantine. The Court rejects any              contains information that corroborates
suggestion by Constantine that trial counsel            Kenner's and Agent Crisalli's testimony, and
declined to impeach Kenner for reasons of               the differences between the timestamps can
"self-preservation" or in an effort to protect          be explained by "time zone slippage." (Id.)
himself from consequences resulting from                Thus, the Court concludes, in light of the
permitting Constantine to provide questions             risks associated with attempting to impeach
to Kenner. Instead, the Court concludes that            Kenner and using the screenshot to cross-
trial counsel's decision to avoid raising the           examine Agent Crisalli, trial counsel's
circumstances of Kenner' s recantation to the           strategy was sound, and he was not
jury, in an attempt to prevent Constantine's            constitutionally ineffective.
conduct from adversely impacting the jury's
consideration of the evidence, and because                   Additionally,      with       respect     to
there was no evidence that the recording was            Constantine's allegations that trial counsel
altered, was an entirely reasonable strategic           was ineffective for failing to retain a forensic
decision.                                               audio expert, the Court need not determine
                                                        who is "at fault" for failing to retain a defense
    Further, the Court concludes that trial             audio expert to examine the recording,
counsel's decision not to cross-examine                 though the Court is skeptical of Constantine's
Agent Crisalli, including not questioning him           claim that he was unaware the recording
regarding a screenshot of metadata from                 would come in through Kenner given
Kenner' s iTunes account, was a tactical                Constantine's level of involvement in his
decision left to the discretion of counsel, and         defense case. However, the Court need not
was a reasonable strategic decision. See                resolve this factual dispute because the Court
Taylor v. Fischer, No. 05 Civ. 3034(GEL),               concludes that the ultimate determination by
2006 WL 416372, at *5 (S.D.N.Y. Feb. 21,                trial counsel (whether or not Constantine
2006). In light ofKenner's testimony and the            agreed) was a reasonable strategic decision,
results of the original forensic examination of         even assuming arguendo that the decision not
the computer demonstrating that the                     to retain a forensic expert could be attributed
recording was not altered, trial counsel made           solely to trial counsel. See Swaby v. New
a sound strategic decision not to attempt to            York, 613 F. App'x 48, 50 (2d Cir. 2015)
use a single screenshot to try to establish that        ("[T]he failure to seek an expert does not
the recording was in fact altered. Moreover,            satisfy the performance prong of Strickland
the timestamps on the screenshot that                   where counsel chooses a strategy that does
Constantine claims are evidence that the                not require an expert."); see also Harrington
recording was doctored could have been                  v. Richter, 562 U.S. 86, 111 (2011)
explained by the government, and the                    ("Strickland does not enact Newton's third
screenshot could then have been used against            law for the presentation of evidence,
Constantine in front of the jury. Specifically,         requiring for every prosecution expert an
the government points out that the screenshot           equal and opposite expert from the defense.")
does not pertain to the version of the Home             On his motion for a new trial, Constantine has
Depot recording that was introduced into                not put forth any possible testimony his own
evidence, but rather was related to copies that         forensic expert could have offered that would
Kenner made after the record was extracted              have furthered trial counsel's theory of the
from his iPhone pursuant to a search warrant.           defense. Current counsel conceded as much
(Gov't Br. 17.) Further, the government                 at oral argument on the instant motion, when
notes that the title of the screenshot file             acknowledging that he did not have any



                                                   23
forensic expert that could           rebut   the         even without the Home Depot recording
government's forensic expert.                            coming into evidence. (Gov't Br. 19.) The
                                                         Court agrees that, although the Home Depot
     As discussed above, the Court concludes             recording ultimately supported Constantine's
that trial counsel's strategy with respect to the        involvement in Eufora fraud, the government
Home Depot recording, inc\uding trial                    could have proven its case against
counsel's decision not to argue to the jury that         Constantine without that recording, given the
the recording was doctored or altered in any             substantial evidence introduced at trial as
way in light of the lack of evidence in support          discussed in this Court's October 13, 2017
of that position, was sound and reasonable.              Order. Specifically, the Court discussed
Further, based on the absence of any evidence            many other pieces of relevant evidence
that the audio recording was "doctored" as               introduced at trial, including bank records,
opposed to simply "incomplete," Kenner's                 business records, text messages, and other
testimony to the jury that the recording was             testimony and documents demonstrating that
not altered, trial counsel's good faith belief           Constantine made efforts to cover up the
that the recording was not altered, and trial            Eufora fraud. Kenner, 272 F. Supp. at 400.
counsel's pursuit of an alternative strategy to          In that Order, the Court also noted that the
deal with the Home Depot recording, the                  jury was entitled to assess the weight of the
Court concludes that any failure to retain a             Home Depot recording and to choose which
defense forensic evidence does not satisfy the           inferences to draw from it, noting that
first prong of Strickland.                               "viewing the Home Depot recording in its
                                                         totality and in conjunction with the other
    In an abundance of caution, the Court                evidence of collaboration between Kenner
also concludes that Constantine has failed to            and Constantine, ... , a rational juror could
satisfy the prejudice prong of Strickland with           conclude that Constantine sought Kenner's
respect to the Home Depot recording. Even                assistance in dissembling the Eufora
assuming arguendo that trial counsel erred in            conspiracy." Id (emphasis added) (citation
not attacking the authenticity of the Home               omitted). Given the overwhelming evidence
Depot recording by: not introducing evidence             of Constantine's culpability described above,
of Kenner' s recantation to the jury; not                even without considering the Home Depot
introducing the screenshot containing                    recording, the Court concludes that assuming
metadata from Kenner's computer; and not                 trial counsel erred with respect to his
calling a defense forensic expert, Constantine           handling of the Home Depot recording,
has failed to establish any prejudice resulting          Constantine suffered no prejudice.
from these alleged errors.           Of note,
Constantine has not offered any evidence,                       3. Evidence and Witnesses Related
other than the single screenshot, in support of                    to the Global Settlement Fund
the argument that the recording actually was                       Fraud
doctored. Thus, the Court would be hard-
pressed to find prejudice in light of the lack               Constantine alleges that trial counsel was
of any actual exculpatory evidence other than            ineffective with respect to the defense
Constantine's conclusory allegations in his              relating to the GSF fraud because trial
affidavit.                                               counsel failed to introduce exculpatory
                                                         documents or witnesses that established that
   Further, as the government notes, it was              Constantine contributed to the GSF via
prepared to prove its case against Constantine           deposits to the escrow account, and thus there



                                                    24
were expenditures, beyond those that were                           buying out unsatisfied investors,
specifically authorized by GSF funders, that                        resolving lawsuits, acqumng
were non-fraudulent. (See IAC Supp. Br.                             significant         assets      and
21.) Specifically, Constantine makes refers                         'transferring interest to [the
to an approximately $125,000 deposit from                           hockey players] in Avalon Air
Northwest Value Partners from the sale of                           Park real estate projects, a Falcon
Constantine's race car and a $15,000 deposit                        10 aircraft and the two Palms
from Constantine's personal line of credit                          condominium          units.'   And
from Neptune Company. (Id. at 21-22.) 9                             secondly,      to     provide    an
Constantine also alleges that trial counsel                         explanation for the Defendant's
was ineffective because he used a                                   withdrawals of funds from the
spreadsheet prepared by a government                                Global Settlement Fund for
witness for calculations regarding the GSF                          unauthorized personal expenses,
rather than a spreadsheet created by                                we called Sergi Gonchar ... who
Constantine and allegedly provided by                               testified that the Defendant was
Constantine to trial counsel. (Id. at 24-26.)                       authorized        to     use     his
Th~ Court disagrees.                                                contributions to the escrow
                                                                    account, which totaled over $1
    Trial counsel clearly articulated his                           million, for the Defendant's
strategy with respect to the GSF in his                             personal use 'as long as he's
affidavit submitted in opposition to the                            going to pay it back. That's the
instant motion:                                                     deal we had.'

        Our defense strategy to explain                       (TC Aff. ,r,r 76-77) (citing Tr. 452, 773-77,
        the millions of dollars spent to                      1919-21, 2003-04, 2252-81, 2792-93, 3544-
        cover the payment of the                              46, 4806-14, 4826-27). Trial counsel further
        Defendant's personal expenses                         asserts that the $125,000 was "a repayment of
        and financial obligations, with                       money owed to the Settlement Fund, and not
        the hockey players' contribution,                     deposits of the Defendant's personal money
        was a two-fold approach. First,                       beyond that deposited by Gonchar to pay for
        during cross-examination of the                       personal expenses," and that he had no
        hockey players, and Michael                           recollection either of a discussion of the
        Peca' s wife, we utilized email                       $15,000 deposit and supposed request to call
        communications, provided by the                       a Neptune representative, or that Constantine
        Defendant,       and     obtained                     presented a bill of sale for the race car and the
        admissions from them that their                       accompanying request to call a witness to
        'contributions' were for multiple                     substantiate that deposit. (Id. ,r,r 80-83)
        purposes, beyond funding the                          (internal quotation marks omitted).
        Jowdy     litigation,   including

    9
      Constantine submitted a supplemental letter on          Account but not in the GSF was ineffective because
March 29, 2019 to address issues surrounding the GSF          explanation of these transactions was necessary to
raised at oral argument. (ECF No. 634.) In particular,        "refute[] [Constantine's] intent to defraud." (Id)
Constantine asserts that trial counsel's failure to
address certain "line items" from the GSF
transactions, including Constantine directing the
return of funds on two occasions and Constantine's
deposits and personal use of funds in the Escrow


                                                         25
    As an initial matter, having presided over         address all of the money taken from the GSF
this trial and having observed trial counsel           account by attempting to elicit from
question witnesses both on direct and cross-           witnesses the broad intended purposes of the
examination regarding the GSF fraud and                GSF, and seeking to avoid a line-by-line
present arguments about the GSF funds                  analysis of the deposits and withdrawals from
during his summation, the Court is confident           the escrow account because some of the
that trial counsel understood the GSF                  withdrawals for Constantine's personal
transactions,     engaged     in    substantial        expenditures could not be explained, was
preparation on this issue, and made a                  certainly reasonable. (See TC Aff. ,r,r 84, 89.)
"conscious, reasonably informed decision ..            Though Constantine argues that trial counsel
. with an eye to benefitting his client" as to         did not effectively refute the evidence of
his strategy for addressing the GSF fraud to           Constantine's intent to defraud by failing to
the jury. Cox v. Donnelly, 387 F.3d 193, 198           introduce evidence substantiating the
(2d Cir. 2004) (internal quotation marks               $125,000 and $15,000 deposits (or
omitted) (quoting Pavel v. Hollins, 261 F.3d           repayments), the Court disagrees. See United
210,218 (2d Cir. 2001)).                               States v. Davis, 41 F. App'x 493,495 (2d Cir.
                                                       2002) (finding no ineffective assistance
    Further, the Court concludes, indulging            where defendant alleged that her trial counsel
"the     presumption    that,     under    the         failed to introduce evidence to rebut her
circumstances, the challenged action 'might            intent to participate in a conspiracy but there
be sound trial strategy,"' that trial counsel's        was substantial evidence of her knowledge
two-fold strategy for addressing the GSF               and intent in the record).
fraud was eminently reasonable. Strickland,
466 U.S. 668 at 689 (quoting Michel v.                      Trial counsel's strategy of attempting to
Louisiana, 350 U.S. 91, 101 (1955)). The               account for all of the money, though
transactions involving the GSF totaled                 ultimately unsuccessful, was certainly a
millions of dollars, with only a small                 reasonable attempt to persuade the jury that
percentage of that fund actually being used            Constantine was not, in fact, attempting to
for legal defense funds. Additionally, as the          defraud investors, but rather was using the
Court concluded in the October 13, 2017                fund for broadly defined intended purposes.
Order, "although there was evidence at trial           See Eze v. Senkowski, 321 F.3d 110, 125 (2d
that the Global Settlement Fund's purposive            Cir. 2003) ("Our scrutiny of counsel's
ambit was broad and encompassed goals                  performance is 'highly deferential' because
beyond financing litigation against Jowdy,             '[i]t is all too tempting for a defendant to
none of the government's witnesses testified           second-guess counsel's assistance after a
that they approved using the GSF for                   conviction or adverse sentence, and it is all
defendants' individual gain. Moreover,                 too easy for a court, examining counsel's
financial statements show that Constantine's           defense after it has proved unsuccessful, to
personal expenditures from the GSF                     conclude that a particular act or omission of
exceeded the defense witness's investments."           counsel was unreasonable."' (alteration in
Kenner, 272 F. Supp. at 348.                           original) (quoting Strickland, 466 U.S. at
                                                       689)); United States v. Svendsen, 8 F. App'x
    Thus, given the significant documentary            101, 104 (2d Cir. 2001) ("[W]e have
and testimonial evidence presented at trial            repeatedly noted our reluctance to second-
regarding the millions of dollars involved in          guess matters of trial strategy simply because
the GSF fund, trial counsel's strategy to              the      chosen      strategy      was     not



                                                  26
successful.") (alteration in original) (quoting        Strickland, 466 U.S. at 694. Here, the Court
Cuevas v. Henderson, 801 F.2d 586, 590 (2d             has already concluded that:
Cir. 1986)).
                                                            even crediting the testimony that
     Moreover, the Court concludes that trial               the Global Settlement Fund's
counsel's handling of the spreadsheet                       purposive      ambit     extended
(identified as Exhibit 767) used at trial,                  beyond financing litigation
which trial counsel initially objected to                   against Jowdy to encompass
because he was under the impression it was                  additional goals including asset
created by Kenner, but later used as a defense              acquisition, there was no
exhibit when he learned it was prepared by                  evidence at trial (save for
Semple's employees, was reasonable. Trial                   Gonchar's testimony) that GSF
counsel asserts that his "strategy was to                   contributors           authorized
bolster Semple's upcoming testimony and                     Constantine to spend their money
attempt to enhance his credibility with the                 on his personal pursuits. Even
jury by questioning Gonchar first on aspects                accounting for Gonchar' s and
of the document" {TC Aff. ,r 86) and to use                 Semple' s     testimony,     when
the spreadsheet "to support Gonchar' s                      viewing the entire record and
testimony and Semple's conclusion that 'the                 drawing all inferences in the
majority of the funds were used for their                   government's favor, a rational
intended purpose"' (id. ,r 87 (citing Tr.                   juror could conclude that
5529)). Though Constantine asserts that trial               Constantine participated in the
counsel should have used a spreadsheet of                   Global      Settlement       Fund
Constantine's creation to explain the GSF                   conspiracy based on his repeated
transactions, Constantine has not provided                  and undisclosed use of the
the Court with the spreadsheet, nor has                     Richards Escrow Account for his
Constantine addressed the fact that if trial                individual       gain     through
counsel had used Constantine's spreadsheet,                 unauthorized diversions that
Constantine himself would have had to be                    exceeded                Gonchar' s
called as a witness to authenticate it. Thus,               investments. The jury could have
the Court concludes that trial counsel's                    rationally rejected Gonchar's
choice to utilize Semple's spreadsheet as a                 testimony, or, even assuming
defense exhibit, even after initially objecting             arguendo that the jury credited
to its admission, was a strategic decision that             Gonchar's testimony, the jury
does not constitute ineffective assistance of               could have still rationally found
counsel.                                                    that it could not explain the
                                                            personal     expenditures     that
    Turning to the second prong of                          exceeded                Gonchar' s
Strickland, even assuming Constantine was                   investments.
able to show that counsel's performance was
deficient, he has failed to show that he was           Kenner, 272 F. Supp. 3d at 404-05.
prejudiced as a result, because he has failed          Constantine's assertions here-that trial
to show that "but             for counsel's            counsel should have presented exculpatory
unprofessional errors, the result of the               evidence regarding a total of $140,000 of
proceeding would have been different."                 funds and should have used Constantine's
                                                       spreadsheet rather than the Exhibit 767



                                                  27
spreadsheet-do not disturb this conclusion.                    to introduce, exculpatory text messages
The Court concludes that, in light of the                      indicating that investors other than Gonchar
millions of dollars at issue with the GSF,                     authorized the broad purposes of the GSF.
even if trial counsel had established that the                 (ECF No. 704.) Specifically, Constantine
$140,000 of funds from the race car sale and                   references the following: a May 9, 2009 text
the Neptune deposit were Constantine's                         message exchange between McKee and
personal funds, Constantine's intent as to that                Kenner regarding McKee's contribution to
small percentage of funds is immaterial as                     the GSF, in which Kenner informed McKee
compared to the substantial evidence of                        that his contribution would result in the
Constantine's intent to defraud and                            acquisition of shares of the Airpark and
participation in the conspiracy as to the vast                 Eufora, and a "small piece of the jet" (id at
majority of the GSF. Thus, even assuming                       2) and a May 9, 2009 text message exchange
that trial counsel's performance was                           between Michael Peca and Kenner in which
deficient, the Court's confidence in the jury's                Michael Peca asked Kenner "[h]ow much in
verdict is not undermined. See Strickland,                     ea [sic] of the two companies" he would
466 U.S. at 694. Similarly, even if true,                      receive in exchange for his $250,000
Constantine's contention that trial counsel                    contribution (id. at 3). Constantine asserts
was ineffective for allegedly failing to                       that these text messages "establish that the
address an error in the Exhibit 767                            McKee's and/or the Pecas were aware of the
spreadsheet relating to a transfer of $155,000                 expenditures described in the Emails" and
to "az falcon partners," fails because                         thus, "dramatically change[ ] the accounting
Constantine can demonstrate no prejudice                       and permissible uses by defendant for the
from trial counsel's performance.          The                 GSF money contributed by the hockey
government did not seek to establish that the                  players and by Gonchar." (Id. at 6.) He
AZ Falcon transaction was diverted for                         further argues that "[t]he ultimate effect of
Constantine's personal use, nor would                          the McKee and Peca authorizations is that, in
$155,000 have made a material difference in                    reality, Constantine had access to a much
Constantine's defense case in light of the                     larger portion of the GSF for personal
magnitude of the GSF, as discussed above.                      expenses than was portrayed at trial." (Id. at
Thus, the Court concludes that Constantine                     9.) Constantine argues that trial counsel
has failed to establish that counsel was                       unreasonably failed to introduce these text
ineffective with respect to the defense of the                 messages at trial to cross-examine McKee
GSF fraud.                                                     and the Pecas with respect to their knowledge
                                                               of the broader purpose of the GSF beyond the
         4. Evidence    Regarding                Text          funding of the Jowdy litigation. (Id at 7.)
            Messages about GSF                                 The government filed a response to
                                                               Constantine's supplemental letter on
    Finally, in a supplemental letter to the                   September 12, 2019 (ECF No. 712) and
Court, filed on August 30, 2019, Constantine                   Constantine filed a reply on September 18,
alleges that the government either failed to                   2019 (ECF No. 717). 10
produce, or trial counsel unreasonably failed

    10
       In its opposition, with respect to Constantine's        produced to Kenner and Constantine. Moreover, as
uncertainty as to whether certain Kenner text messages         noted infra, many of these text messages were utilized
were part of the discovery, the government notes that          at the trial. In his reply, Constantine appears to
non-privileged materials obtained from Kenner's                abandon any assertion that there was a discovery
devices (including his laptop and cellphone) were


                                                          28
    As the government notes in its response,                   (quoting United States v. Payne, 63 FJd
the Court had already considered these                         1200, 1210 (2d Cir. 1995)).
specific text messages, which were quoted in
Kenner's November 28, 2016 motion for a                             Though the Court previously considered
new trial as an example of evidence that                       these text messages in the context of
government witnesses allegedly committed                       Kenner's perjury claim in support of his Rule
perjury. (ECF No. 712 at 1 (citing ECF No.                     33 motion for a new trial, the Court has now
416 at 106, 122).) The Court concluded in                      considered the text messages with respect to
the October 13, 2017 Order, having                             Constantine's Rule 33 motion on the basis of
con.sidered these specific text message                        ineffective assistance of counsel, and
exchanges as well as other supposed                            similarly finds that Constantine's arguments
evidence of perjury that Kenner raised, that:                  based on these text messages are
                                                               unpersuasive. These text messages were not
       Kenner' s counsel     extensively                       exculpatory. First, the testimony at trial
       cross-examined                each                      (from witnesses such as Michael and Kristin
       government witness at trial-                            Peca) was that they were told that the
       indeed, the time expended on                            interests in the jet or Eufora were additional
       cross-examination            often                      benefits that they were to receive in exchange
       exceeded the length of direct                           for participating in the GSF, not that their
       testimony-and Kenner spent                              investment would be used for such purposes.
       several days on the stand                               The text messages are consistent with that
       attempting to impugn the honesty                        testimony. Second, the text messages do not
       of government witnesses with                            disclose or explain multiple personal
       much of the same testimony and                          expenditures that Constantine made with the
       documents. The Court has no                             GSF or that Eufora's patents had been
       doubt that, after nine weeks of                         pledged as collateral, that the airplane
       trial and the admission of more                         hangars were in bankruptcy, and the airplane
       than 1,000 exhibits, the jury had                       had been re-possessed.
       ample opportunity to evaluate the
       credibility of each and every                               In sum, under the circumstances, trial
       witness     and    to     consider                      counsel's decision not to introduce the text
       Kenner's version of events. The                         messages to cross-examine and attempt to
       Court will not usurp that function                      impeach government witnesses was a
       by arrogating the power to                              reasonable strategic decision. See Lewis,
       resolve conflicting statements                          2012 WL 2394810, at *4; Taylor, 2006 WL
       and narratives.                                         416372, at *5. Moreover, even assuming
                                                               arguendo that trial counsel's performance
Kenner, 272 F. Supp. 3d at 434. The Court                      was deficient, the Court concludes that
also concluded that the text messages                          Constantine suffered no prejudice. As noted,
provided by Kenner in support of his motion                    the Court concludes that the text message
"merely furnish[ ] an additional basis on                      evidence would have been cumulative of
which to impeach" those witnesses and are                      other evidence introduced at trial, and in light
therefore cumulative." Kenner, 272 F. Supp.                    of the overwhelming evidence produced by
3d at 432 (internal quotation marks omitted)                   the government and credited by the jury that

violation. In any event, Constantine has failed to make
any such showing.


                                                          29
Constantine fraudulently diverted the GSF                the loan, and actually introduced evidence of
contributions for his personal gain, the                 the payments to Kenner" {TC Aff. 1 67
Court's confidence in the jury's verdict is not          (citing Tr. 2412-31)), and cross-examined
undermined. See Strickland, 466 U.S. at 694.             Chris Petrolese, the government's FBI
                                                         forensic accountant, who "agreed that $1.SM
                                                         dollars was transferred to Kenner" (id. (citing
        5. Evidence and Witnesses Related                Tr. 3958-68).). Trial counsel also noted that
           to the Hawaii Project Fraud and               "without the Defendant's testimony or
           Urban Expansion Loan Deal                     documentary evidence establishing that these
                                                         random payments to Kenner were part of the
     Constantine argues that trial counsel was           Defendant's $I.SM contribution to the Urban
ineffective with respect to the Urban                    Expansion Loan, the strength of our
Expansion loan deal, specifically alleging               presentation was severely undermined .... "
that trial     counsel     "bolster[ed]    the           (Id)    As an exhibit to his affidavit, trial
government's argument" by highlighting in                counsel provides an email exchange with
summation that Constantine paid the $1.5                 Constantine, dated January 30, 2015, m
million balance "after the Lehman deal                   which Constantine states the following:
closed," and by failing to introduce the
"Urban funding documents" or calling                           . . . KENNER and my partner
Lockwood as a defense witness during trial to                  allowed me to make my $1.5 M
refute the government's arguments. (IAC                        contribution over time . . . . It
Supp. Br. 16-20.) Furthermore, as he did in                    should be noted and is very
the initial Rule 29 and 33 motions,                            important, that the $2 million
Constantine again raises Grdina's post-trial                   prepayment penalty which the
recantations with respect to the Urban                         Government         alleges     was
Expansion loan, and argues that trial counsel                  engineered by me and KENNER
should have produced such recantations at                      (as a mechanism to kick back to
trial. (Id at 20.) The Court disagrees, and                    KENNER) was actually my
concludes that trial counsel effectively                       partner's idea .... Because I had
represented Constantine with respect to the                    only paid for a portion of my $1.5
Urban Expansion loan.                                          M commitment for my share of
                                                               the deal by the time Lehman
    First, having observed trial counsel                       came in, I was still obligated to
conduct witness examinations regarding the                     pay the balance .... So in effect,
Urban Expansion deal and discuss the deal                      when Lehman closed and I
during the summation, it is clear that trial                   received my respective share of
counsel had engaged in preparation for and                     the proceeds (30%) I simply paid
had a sophisticated understanding of the                       Kenner the balance of the $1.5 M
Urban Expansion deal and surrounding                           that I owed .... [I]f [Galioto] did
transactions.                                                  his job, and added up all the
                                                               money that I paid to KENNER
    With respect to trial strategy, trial counsel              prior to that and after Lehamn
discussed in his affidavit that he "cross-                     [sic] closed, and looked at the
examined Grdina utilizing bank records                         documents that show I owed a
showing that the Defendant had wire                            total of $1.SM, [Galioto] would
transferred $I.SM to Kenner before and after                   see that it's $1.5 million in total



                                                    30
       which I was obligated to pay to                                 after the Lehman deal paid off,
       be a part of the deal to begin with.                            after representing to Mr. Grdina
                                                                       that I would do so as agreed upon
{TC Aff. Ex. 69.) Further, in a May 29, 2015                           in the Operating Agreement, was
email, Constantine says the following:                                 essentially the Government's
                                                                       fraud allegation.
       The key will be to get [Grdina] to
       admit that he didn't care when I                         (Constantine Aff. ,r 21.)        Constantine's
       put my $I.SM in and that I                               assertion now, that he paid off his $1.5
       shouldn't be penalized because                           million contribution in a timely fashion,
       Lehman bought in before I was                            stands in complete contradiction to his
       done paying off. In other words,                         statement in the January 30, 2015 pre-trial
       whether Lehman came in or not,                           email that he was permitted to make his
       I still had to pay the $I.SM and                         capital contribution over time, and that he did
       the fact that some of it was paid                        contribute $1.5 million in total-both before
       after      Lehman       happened                         and after the Lehman deal closed. The Court
       shouldn't matter .... It will be                         concludes that trial counsel's reliance on
       critical to show [Grdina] the                            Constantine's pre-trial representation that the
       bank records in front of the jury                        payment could be made over time, and that
       adding up to $1.5 million.                               funds from both before and after the Lehman
                                                                deal closed were used to satisfy
(TC Aff. Ex. 70 (emphasis omitted).)                            Constantine's $1.5 million obligation for the
Constantine does not dispute that he sent                       Urban Expansion loan, was eminently
those emails or the accuracy of their                           reasonable, and was a strategic decision that
contents 11 , but asserts in his affidavit that:                was a "conscious, reasonably informed
                                                                decision made by an attorney with an eye to
         ... [Trial counsel], during the                        benefitting his client." Cox, 387 F.3d at 198
       summation,         appeared     to                       (internal quotation marks omitted) (quoting
       substantiate the Government's                            Pavel, 261 F.3d at 218).              Further,
       argument that I did not make my                          Constantine's disagreement with trial
       $1.5 capital contribution to the                         counsel's strategy is not grounds for finding
       Urban Expansion deal in a timely                         that trial counsel was constitutionally
       fashion by suggesting that I did it                      ineffective. See United States v. Salameh, 16
       after the Lehman deal closed or                          F. App'x 73, 76 (2d Cir. 2001) ("[A]
       in essence, better late than never                       defendant cannot prevail on a claim of
       .... I did in fact make my capital                       ineffective assistance merely because he
       contribution when         I was                          believes that his counsel's strategy was
       supposed to, long before the                             inadequate.").
       Lehman deal closed and his
       suggestion that I only made it


     11
        Constantine asserts that trial counsel provided         occurred almost seven years prior ...." (Constantine
as an exhibit to his affidavit regarding the Urban              Supp. Aff. ,i 20.) However, Constantine does not
Expansion loan "a multiple page, hand-written (stream           dispute the authenticity of any such letter, or that he
of consciousness letter that I wrote under the stress of        authored the January 20, 2015 or May 29, 2015 emails
being incarcerated) to [initial lead counsel] just a few        to trial counsel regarding the Urban Expansion deal.
weeks after I was arrested, regarding a transaction that


                                                           31
    With respect to Constantine's allegations          penalty] was Mr. Grdina's idea. But when I
about supplementary documentary evidence               expressed this view to [co-counsel] in front
that trial counsel should have used to cross-          of Mr. Kenner during trail [sic], Mr. Kenner
examine Grdina (and which was used at the              started shaking his head side to side and said
post-trial proceeding and led to Grdina's              'it wasn't Jimmy's idea, it was the lawyer's'
supposed recantation of his trial testimony),          .... I then remembered that we had paid Mr.
the Court disagrees that this provides a basis         Lockwood a bonus for coming up with the
for Constantine's ineffective assistance of            prepayment penalty idea."        (Constantine
counsel claim.       As this Court already             Supp. Aff. , 20.) Constantine alleges that
concluded in the October 13, 2017 Order,               trial counsel was then ineffective for failing
even if trial counsel had utilized the                 to     cross-examine     Grdina     regarding
supplementary documentary evidence at trial,           Lockwood's role in the pre-payment penalty
"all of these documents are cumulative of              clause, for not introducing a bonus check
Constantine's efforts at trial-which                   from Constantine to Lockwood that would
included presenting various documents-to               have established that Lockwood engineered
elicit testimony from Grdina               that        the pre-payment penalty, and for failing to
Constantine contributed to the Urban                   call Lockwood as a defense witness.
Expansion loan .... " Kenner, 272 F. Supp.             (Constantine Aff., 28.) Trial counsel asserts
3d at 418. Thus, any decision by trial counsel         that Constantine never informed initial lead
not to· introduce cumulative evidence and to           counsel or himself that Lockwood designed
focus on the strategy that he deemed the most          the pre-payment penalty. (TC Aff. ,r 71.)
likely to prevail was reasonable, even if              The Court disagrees that trial counsel was
ultimately the jury was not persuaded by such          ineffective with respect the pre-payment
tactics. See Weingarten v. United States, 865          penalty issue.
F.3d 48, 53 (2d Cir. 2017), cert. denied, 138
S. Ct. 1309 (2018) ("It is the very function of             First, the Court notes that, similar to the
an effective legal counselor to select among           timing issues regarding the $1.5 million
the available arguments and raise only 'the            contribution discussed above, trial counsel's
most promising issues for review.' Such a              strategy regarding the pre-payment penalty,
tactic avoids cluttering the court with                especially in light of Constantine's pre-trial
unnecessary arguments that would 'dilute the           representations, was a reasonable course of
force of the stronger ones."' (quoting Jones           action.      Even assuming arguendo that
v. Barnes, 463 U.S. 745, 752 (1983))).                 Constantine alerted trial counsel during the
                                                       trial that Lockwood, rather than Grdina, was
    Moreover, the Court concludes that trial           the architect of the pre-payment penalty, it
counsel was not ineffective with regard to the         would not have been reasonable to call
pre-payment penalty issue. Like with the               Lockwood in the face of Grdina' s testimony
timing requirements for Constantine's $1.5             that Constantine engineered the pre-payment
million contribution, Constantine's pre-trial          penalty {Tr. 2372), and the government's
statements in two emails, including a May 29,          introduction of emails from Constantine to
2015 email, clearly articulate that the pre-           Lockwood, describing the pre-payment
payment penalty was Grdina's idea. {TC Aff.            penalty and the terms of the pre-payment
Exs. 69, 70.) However, in his Supplemental             penalty (GX 3811). In addition, Grdina
Affidavit, with respect to the pre-payment             testified that he did not have any objection to
penalty, Constantine asserts that " ... through        the pre-payment penalty {Tr. 2445), which
much of the trial, I believed [the pre-payment         was helpful to Constantine. Moreover,



                                                  32
Lockwood's potential testimony regarding                     6. Evidence and Witnesses Relating
who originated the idea regarding the pre-                      to Eufora
payment penalty would not have undermined
the government's overall evidence regarding               Constantine alleges that trial counsel was
the transaction. In any event, with respect to        ineffective because he failed to call witnesses
all of Constantine's allegations surrounding          who would have refuted the government's
trial counsel's defense relating to the Urban         position that "Eufora and its patents were
Expansion loan deal, the Court concludes              worthless." (Constantine Aff. 1 38.) In
that, even if trial counsel had committed all         particular, Constantine alleges that trial
of the alleged errors, Constantine would not          counsel should have called witnesses from
have suffered any prejudice as a result.              Netspend Corporation (Reiff and Selcow)
Importantly, the Court notes that the alleged         who would have testified that Netspend was
fraud related to the Urban Expansion loan             negotiating a licensing transaction with
was not charged as a separate fraud, but              Eufora, and a witness from Metabank
rather was used as part of the evidence               (Hanson) who was also negotiating with
linking Constantine to the Hawaii Project             Eufora for a licensing agreement. (Id. 1139-
fraud scheme and was not a critical piece of          40.)       Constantine also asserts that
the government's case. Thus, completely               representatives from Neptune would have
apart from the Urban Expansion loan, "there           authenticated the Patent Security Agreement,
was sufficient evidence to prove beyond a             "which shows that the loan did not yet exist,
reasonable      doubt    that   [Constantine]         and the patents were not yet pledged as
participated in the Hawaii Project object of          collateral at the time the investors were
the conspiracy charge, as well as the Eufora          making their investments in Eufora."
and the Global Settlement Fund objectives,"           (Constantine Supp. Aff. ,r 11.) Relatedly,
and the Hawaii Project, Eufora, and the               Constantine asserts that trial counsel should
Global Settlement Fund objectives each                have called Larsen, Eufora' s accountant, to
could have sustained the jury's verdict as to         establish that the hockey player investors
the conspiracy charges. Kenner, 272 F. Supp.          received ownership in Eufora through shares
3d at 417. In particular, with respect to the         of an LLC rather than through stock
Hawaii Project objective of the fraud, the            certificates (id. 1 4-5) and DeVries, who
Court has already concluded that "apart from          would allegedly have testified "regarding the
the Urban Expansion transaction, the                  legitimacy of the Eufora sales proceeds going
government introduced evidence linking                to Constantine Management Group," as well
Constantine to the Hawaii Project fraud               about other aspects of the Eufora and GSF
scheme through records and testimony                  schemes (Constantine Reply Br. 27.).
showing that Constantine received money
from that endeavor." Id. at 418. That                      With respect to Reiff, Selcow, Hanson,
conclusion continues to be accurate and leads         and any unnamed Neptune representatives,
the Court to conclude that, even assuming             trial counsel and initial lead counsel refute
arguendo that there was ineffectiveness with          that Constantine ever asked for these
respect to the Urban Expansion evidence, it           witnesses to be called. (TC Aff. ,r,r 113-14;
did not prejudice Constantine in light of the         ILC Aff. ,r 10.) As to Larsen, Constantine
other compelling evidence of his guilt.               mentions him only in his Supplemental
                                                      Affidavit filed with his reply, and trial
                                                      counsel does not make any representations
                                                      with respect to Larsen. However, even



                                                 33
assuming arguendo that trial counsel had               concerned that his testimony about the
been aware of these witnesses, Constantine             recording "will create issues" for both
has not established that he suffered any               Kenner and Constantine, and informed trial
prejudice as a result of Reiff, Selcow,                counsel that he was not going to testify. (TC
Hanson,        and      unnamed        Neptune         Aff. ,r 47, Ex. 51.) Trial counsel then
representatives not being called to testify            responded to DeVries, informing him that he
about the value of Eufora or the timing of the         would not be questioned about the recording
loan, or as a result of Larsen not being called        and asked him to testify "to rebut Kaiser's
to testify either about the ownership interest         false testimony about calling you about
in Eufora or Constantine's involvement in              Tommy trying to defraud you by offering 50
allegedly informing law enforcement about              cents on the dollar" and asserting that
fraud involving Eufora. First, as trial counsel        DeVries' "awareness about the Eufora loan
noted, there was substantial evidence                  and the patents being pledged . . . is
introduced that a group, including Kaiser,             significant." (Id.) Constantine does not
Privitello, Berard, and Stolper, was seeking           dispute the contents or the fact that these
to take over Eufora from Constantine, which            emails were exchanged. Thus, it is apparent
was an attempt to demonstrate the value of             to the Court that trial counsel was aware that
Eufora. (See Tr. 4830-31, 4368.) Thus, the             Constantine wanted DeVries to testify,
jury was presented with evidence that the              contacted DeVries about this testimony, but
Eufora company had value. However, the                 that DeVries ultimately refused to testify, at
government presented substantial evidence at           least in part because he believed his
trial that the Eufora patents were posted as           testimony might be harmful to Constantine.
collateral for a loan, indicating that the             The Court concludes that trial counsel's
company was in debt, that Constantine did              decision not to subpoena DeVries to testify,
not disclose that fact to investors, and that          against his will was a sound strategic
Constantine knew, and did not disclose, that           decision. Even prior to trial counsel's
Eufora was not a profitable pursuit. Further,          inquiry, Constantine himself acknowledged
the Court has already concluded that "a                that DeVries was only willing "reluctantly"
rational juror could conclude, based on bank           to testify on his behalf, and that it took weeks
records and witness testimony, that                    to even get DeVries to agree to testify
Constantine regularly diverted money                   initially. (Constantine Aff. ,r 15.) Thus, in
intended for Eufora to pay his personal                light of DeVries' reluctance to testify and the
expenses out of CMG's and Eufora's                     possibility that his testimony would be
coffers." Kenner, 272 F. Supp. 3d at 400.              harmful to Constantine, the Court concludes
                                                       that trial counsel's decision not to force him
    As to DeVries, Constantine asserts that            to testify was "grounded in some strategy that
DeVries had agreed to testify on his behalf,           advances the client's interests." Eze, 321
but that trial counsel's inquiry to DeVries            F.3d at 129. Further, the Court's deference to
about the Home Depot recording "tainted"               attorney's strategic decisions not to call a
DeVries and caused him not to testify.                 particular witness "is particularly apt where,
(Constantine Supp. Aff. ,r 15.) Trial counsel          as here, an attorney decides not to call an
does not dispute that he inquired with                 unfriendly witness to the stand." Greiner,
DeVries about the recording, and provides as           417 F.3d at 323.
an exhibit to his affidavit an email exchange
in which DeVries acknowledges that he was                   Moreover, even assuming arguendo that
aware of the recording, indicates that he is           trial counsel erred in failing to compel



                                                  34
DeVries to testify, Constantine has failed to                 investor. (TC Aff. ,r 116 (citing Tr. 503-06,
establish that he suffered prejudice as result.               635, 1880-81,2007-08,2882-83,3574-76)J
As noted previously, the Court has already
concluded that there was substantial evidence                     As to Hilton, Constantine asserts that
introduced at trial regarding the Eufora fraud,               Hilton would have testified about
including the value of the company and                        Constantine's efforts to solicit investments
Constantine's        misrepresentations       to              for the Hawaii Project and to contradict the
investors, and Constantine has failed to                      government's position that the Avalon
establish a reasonable prooability that the                   Airpark/Hangar Project was subject to a
trial outcome would have been different if                    bankruptcy. (Constantine Supp. Aff. ,r,r 37-
trial counsel had called DeVries as a witness,                38.) Trial counsel asserts that Hilton was not
particularly in light of DeVries' assertion that              called as a witness because his testimony
he was concerned that his testimony could                     could have been damaging to Constantine, as
negatively impact Constantine's case. See                     Hilton had stated in an email-which is not
Strickland, 466 U.S. at 688.                                  challenged        by        Constantine-that
                                                              Constantine had "screwed him pretty bad and
         7. Other Defense Witnesses 12                        stole his money," and that Hilton would not
                                                              have been able to refute that Constantine
    Constantine names several other                           received a million dollars prior to the Urban
witnesses whom he attests should have been                    Expansion loan without giving anything in
called to testify in his defense.                             exchange. (TC Aff. ,r,r 118-19.) Trial
                                                              counsel further asserts that anything Hilton
    With respect to Sonnenblick, Constantine                  might have testified to that was favorable to
asserts that Sonnenblick would have                           Constantine in terms of establishing that
"substantiated his own existence" as an                       Constantine had made efforts to secure
investor, and would have authenticated                        investors for the Hawaii Project was already
phone calls between himself and Constantine                   established in the evidence through email
and the MOU to purchase a portion of the                      communications showing that Constantine
Diamante Cabo San Lucas property in                           had approached investors. (Id. ,r 119.)
connection with the GSF. (Constantine Aff.
,r 35.)       Trial counsel asserts that                          As discussed previously, "[c]ourts
Sonnenblick's testimony was unnecessary                       applying Strickland are especially deferential
because evidence that Constantine was                         to defense attorneys' decisions concerning
attempting to help the hockey players recover                 which witnesses to put before the jury."
their investments by securing an investor for                 Greiner, 417 F.3d at 323.              Further,
the Cabo Diamante property was introduced                     "[c]ounsel's decision as to 'whether to call
through an email that attached the executed                   specific witnesses-even ones that might
MOU, and testimony from Michael Peca,                         offer exculpatory evidence-is ordinarily not
Kristen Peca, Jay McKee, Tyson Nash,                          viewed as a lapse in professional
William Ranford, and Glen Murray about the                    representation."' Best, 219 F.3d at 201
email indicating that Sonnenblick was the                     (quoting United States v. Schmidt, 105 F.3d
                                                              82, 90 (2d Cir. 1997)). Here, it is clear from

    12
      Constantine lists numerous witnesses (some              many of these witnesses elsewhere in this Order as
named and some identified only by the entity with             they relate to the various frauds for which Constantine
which they are affiliated) that he alleges should have        was implicated.
been called in his defense. The Court has addressed


                                                         35
the record that trial counsel, initial lead                         Turning to the second prong of
counsel, or another associate working on this                   Strickland, even assuming arguendo that it
case communicated with both Sonnenblick                         was error for trial counsel not to call
and Hilton, and trial counsel then made an                      Sonnenblick and/or Hilton, Constantine has
informed and strategic decision not to call                     failed to establish prejudice as a result.
them as witnesses.        Trial counsel has                     Specifically, as noted above,           neither
articulated sound strategic reasons for not                     Sonnenblick's nor Hilton's testimony would
calling Sonnenblick and Hilton to testify as                    have introduced any novel evidence into the
defense witnesses-namely that their                             evidentiary record, but rather would have
testimony would be cumulative of other                          been cumulative of other documentary and
documentary evidence and testimony in the                       testimonial evidence in the record. As to
record supporting the position that                             Sonnenblick, while Constantine alleges that
Constantine had made efforts to secure                          his testimony would have substantiated his
Sonnenblick and Hilton as investors in                          existence as a potential investor, establishing
connection with the GSF and the Hawaii                          the fact of Sonnenblick's existence as an
Project, respectively. See United States v.                     actual person and actual investor likely
Luciano, 158 F.3d 655, 660 (2d Cir. 1998)                       would have been diminished in significance
("[W]e conclude that counsel's choices were                     as the jury heard testimony from Michael
within the range of acceptable strategic and                    Peca that the deal with Sonnenblick was
tactical alternatives and did not cause the                     never consummated. (See Tr. 536). Further,
representation     to    fall    below     the                  as the government notes, Sonnenblick's
constitutionally acceptable level mandated                      testimony could have been detrimental to
by Strickland . . . . Here, the witness                         Constantine, as it would have highlighted that
[defendant] asserts should have been called                     Constantine had received a million dollars
would have testified m a manner                                 from the Hawaii accounts years prior to the
corroborative of another witness; counsel                       MOU with Sonnenblick, and by the time the
might well have regarded the testimony as                       MOU was executed, the hockey players'
unnecessarily       cumulative."     (citation                  Northern Trust accounts were in default. (See
omitted)). The Court agrees that in light of                    Gov't Br. 27.) Further, with respect to
the documents in evidence and testified to by                   Hilton, in addition to his testimony being
other witnesses, including the MOU signed                       cumulative of evidence already in the record,
by      Sonnenblick     and      the    email                   Constantine has failed to establish prejudice
communications regarding Hilton, trial                          because he has not addressed the risk that
counsel's decision to rely on that evidence                     Hilton's testimony could have worked to his
rather than risk potentially unfavorable                        severe      detriment,      given      Hilton's
testimony from Sonnenblick and Hilton was                       uncontroverted statement to trial counsel's
an entirely reasonable strategic decision that                  associate that Constantine had "screwed him
should not be second-guessed by the Court. 13                   pretty bad and stole his money" (TC Aff. 11
                                                                118-19; TC Aff. Ex. 102), and the possibility


     13
        The Court notes that there is some dispute about        that, as discussed below, even assuming arguendo that
the degree to which Sonnenblick and Hilton were                 Sonnenblick and Hilton would have testified willingly
willing to testify and whether their testimony would            and that their testimony would have been favorable to
have been beneficial to Constantine. (See Constantine           Constantine, trial counsel's decision not to call them
Aff. ~ 37, Constantine Supp. Aff. Ex. B; TC Aff. ~              as defense witnesses was sound trial strategy in light
114-15; ILC Aff. ~ 10; ILC Aff. Ex. 2.) The Court               of other evidence in the record.
need not resolve these issues as the Court concludes


                                                           36
that Hilton might have made a statement to                      trial, from the opening statement through the
that effect in front of the jury.                               summation, and notes that trial counsel
                                                                effectively delivered his opening and closing
    However, more importantly, regardless                       statements, vigorously conducted cross-
of Constantine's alleged efforts to get                         examinations of government witnesses, and
Sonnenblick to provide the $15 million                          effectively     introduced      evidence     in
dollars for the Caho Diamante investment                        Constantine's       defense.           Despite
relating to the GSF or to get Hilton to invest                  Constantine's allegations to the contrary, it
in the Hawaii Project, the evidence was                         was apparent to the Court throughout the trial
overwhelming that Constantine fraudulently                      that trial counsel was well-versed in the facts
diverted money from the Hawaii Project and                      and legal theories of the case. Further, as the
the GSF for his personal use, as discussed in                   Court noted at oral argument, it was clear
detail above and in the Court's October 13,                     throughout the trial that Constantine was
2017 Order. See Kenner, 272 F. Supp. 3d at                      extremely active in his own defense. Far
348 ("[B]ank records show that both                             from being compelled to insert himself into
defendants routinely diverted third-party                       the case because of any incompetency on the
funds intended to finance the Hawaii Project,                   part of his counsel, it was exceedingly clear
Eufora, and the GSF to pay for undisclosed                      throughout the trial that Constantine wanted
personal      expenditures,        such    as-                  to be involved in his defense, wanted to tell
in Constantine's case-race cars, rent, and                      trial counsel what to do, and wanted to have
lawsuits unrelated to those investments.").                     input on every aspect of the case and on every
Thus, Constantine has failed to establish                       component of trial counsel's strategy.
prejudice resulting from any alleged failure
on the part of trial counsel to call Sonnenblick                     Trial counsel acknowledges that
and Hilton as defense witnesses.                                Constantine "played a supporting role in
                                                                assisting [trial counsel] in the cross-
         · 8. Trial Counsel's Performance                       examination of Government witnesses and
              Relating   to    the   Opening                    the presentation of [the] defense . . . and
              Statement,    Summation,   and                    prepared drafts of the opening and closing
              Witness Examinations                              statements which [trial counsel] reviewed,
                                                                edited and presented after assuring [him]self
     Constantine makes many allegations,                        the final product represented a thorough
outlined in detail above, about trial counsel's                 presentation of [the defense's] position."
alleged    shortcomings      and      supposed                  (TC Aff. 1 37.) Constantine has offered no
"abdication" of his legal responsibilities                      legal authority, and the Court can find none,
relating to preparation and delivery of the                     that suggest that an attorney is ineffective
opening statement and summation, as well as                     simply by virtue of requesting that a client
trial   counsel's     cross-examination     of                  prepare drafts of trial materials when the
government witnesses.                                           client has extensive knowledge of the facts at
                                                                issue or utilizing drafts prepared by a client
   The Court here observed both trial                           to prepare for jury addresses or witness
counsel and Constantine at every stage of this                  examinations. 14

    14
       The Court also notes that, as discussed at oral          neither an admission of ineffective assistance of
argument, any statement by trial counsel during the             counsel nor proof that trial counsel did not prepare for
summation that he "did not always get it right" or              the summation. Rather, the statements may be an
references to Constantine correcting him during trial is


                                                           37
                                                                witnesses should have been cross-examined
     As a general matter, an attorney's                         or certain issues such as the authenticity of
approach to opening statements, summations,                     text messages should have been addressed on
and cross-examinations are matters of trial                     cross-examination, the Court concludes that
strategy that are not to be second-guessed by                   trial counsel's decisions about which
reviewing courts. See Yarborough v. Gentry,                     witnesses to cross-examine, and the extent to
540 U.S. 1, 5-6 (2003) ("[C]ounsel has wide                     which those witnesses were cross-examined
latitude in deciding how best to represent a                    are strategic decisions left to counsel. See
client, and deference to counsel's tactical                     Nersesian, 824 F.2d at 1321. Constantine's
decisions in his closing presentation is                        dissatisfaction with trial counsel's decisions
particularly important because of the broad                     in this regard is of no significance in light of
range of legitimate defense strategy at that                    the Court's conclusion that these decisions
stage."); United States v. Wilson, 216 F.3d                     were reasoned, informed, strategic decisions
1074, 1074 (2d Cir. 2000) ("[E]ven waiving                      by trial counsel. See United States v.
an opening statement does not constitute                        Rivernider, 828 F.3d 91, 107 (2d Cir. 2016)
ineffective assistance of counsel .... Indeed                   ("Only a few decisions in connection with
. . . it may often be preferable for a defense                  trial strategy are reserved to the defendant to
counsel to avoid committing prematurely to a                    make personally ... ; for the rest, strategic
theory." (citation omitted)); United States v.                  decisions are confided to counsel." (citation
Nersesian, 824 F.2d 1294, 1321 (2d Cir.                         omitted)).
1987) ("Decisions whether to engage in
cross-examination, and if so to what extent                         The focus of many of Constantine's
and in what manner, are similarly strategic in                  allegations relating to trial counsel's lack of
nature.").                                                      involvement in preparation of trial materials
                                                                is the summation-which Constantine
     With respect to the opening statement,                     alleges he wrote nearly in its entirety and trial
trial counsel effectively presented his theory                  counsel only read for the first time moments
of the case to the jury-including that Jowdy                    before presenting the summation to the jury.
was responsible for the hockey players' lost                    It is clear to the Court, having heard trial
investments, that Agent Galioto withheld and                    counsel effectively present the lengthy,
misconstrued evidence to protect Jowdy and                      complex, and detailed summation, that he
implicate Constantine, that Constantine was                     had spent time reviewing and preparing for
actually a whistle blower for the frauds at                     the summation, and was not robotically
issue-and challenged the government's and                       reading a pre-prepared script, as Constantine
Kenner's counsel's theories. {Tr. 103-22.)                      suggests. Further, trial counsel has provided
As to Constantine's allegation that trial                       many emails between June 25, 2015 and July
counsel was unprepared for and ineffective in                   5, 2015 (the date before the summation was
conducting         cross-examinations        of                 presented), in which he discusses the
government witnesses, the Court again, based                    summation with both Constantine and with
on observing trial counsel, rejects this claim.                 co-counsel, advises Constantine on what to
Trial counsel vigorously cross-examined                         include and not include in the summation,
numerous government witnesses. To the                           and marks up drafts of the summation. (See
extent that Constantine argues that certain

acknowledgment of the complexity and length of the              reasonable in light of the complicated subject matter at
trial, and a showing of humility by trial counsel to the        issue during the trial.
jury, an approach that the Court considers entirely


                                                           38
TC Aff. Exs. 76-96, 99-100.) 15 The emails                       presentation. I took very good notes and also
make abundantly clear that trial counsel was                     have the transcript so I feel like I have most
involved throughout the drafting of the                          ifnot all the bases covered." (TC Aff. Ex. 82
summation, ensured the summation was                             (emphasis added).) Trial counsel responded,
legally and factually accurate, and                              in part: "Tommy, I know you have it. I'll
maintained supervision and oversight of the                      forward suggestions as I review the trial
summation drafting. In addition, the emails                      testimony." (TC Aff. Ex. 83.) Constantine's
make clear that Constantine's active role in                     desire to control the content of the summation
the preparation of the summation was by                          is further demonstrated by cover email with
choice, and not because of a lack of                             his first draft of the summation, which
involvement and/or ability by trial counsel.                     begins: "Please do NOT remove anything
For example, on Friday, July 3, 2015, at                         without it being redlined so I can track the
12: 18 p.m., trial counsel sent a lengthy, three-                changes." (TC Aff. Ex. 86 (capitalization in
page, single-spaced email outlining in detail                    original).) Moreover, rather than expressing
some of the key points he wanted to make in                      displeasure about trial counsel's role or
response to the government's summation.                          effort, Constantine seemed fully satisfied
(TC Aff. Ex. 80.) Those emails continued                         during the summation preparation process.
throughout the course of the day and, after                      For example, in one email on July 3, 2015, at
Constantine provided the first draft, counsel                    9:45 p.m., Constantine agreed with one of
sent an email at 9: 16 p.m. with additional                      trial counsel's suggestion and ended by
suggestions and stating: "I've been here since                   stating: "Thank you very much for all your
7:30 and 14 hours later, I'm tired. Heading                      hard work." (TC Aff. Ex. 89.)
home[.]" (TC Aff. Ex. 88.)
                                                                      In short, it is clear both from the emails
    In his emails, Constantine made clear that                   and from trial counsel's performance in the
he wanted to maintain control over the                           courtroom (and the Court's observations of
summation, with input from trial counsel. 16                     his interactions with Constantine) that
For example, on July 3, 2015, Constantine                        Constantine sought an active and primary
stated in an email to trial counsel, inter alia,                 role in the preparation of the summation, that
the following: "Bob, I welcome any input                         trial counsel was fully engaged in the
you may have particularly with subject                           preparation of the summation, and trial
matter, but please rest assured that I've been                   counsel delivered a thorough and effective
working on this like an animal since I left                      summation to the jury.
New York. I actually missed the flight and
had to fly to LA and I spent the night at my                         Furthermore, Constantine suffered no
sister's. She has also been helping. / feel                      prejudice because the summation as
very strongly about the material I have so far                   delivered by trial counsel was not ineffective,
and I will be incorporating our rebuttal to the                  regardless of who actually wrote it. "Closing
Government's summation in the overall                            arguments should 'sharpen and clarify the

     15                                                                16
        Constantine's only disputes regarding the                         Although Constantine indicated in an email to
emails are that the cover sheet for Exhibit 98 appears           initial trial counsel on June 27, 2015, that he wanted
to be missing (leading Exhibits 97 and 98 to appear as           help with the summation (Constantine Supp. Reply
one) and that the trial transcripts enclosed relate to           Ex. H), it is clear that by July 3, 2015, he wanted
preparation for a mistrial motion and a Rule 29 motion.          primary responsibility for the drafting of the
Because Constantine disputes the purposes of the                 summation.
transcripts, the _Court does not rely upon those portions
of the emails for the purposes of the instant motion.


                                                            39
issues for resolution by the trier of fact,' but        of Constantine's culpability on all charges in
which issues to sharpen and how best to                 the superseding indictment, the Court cannot
clarify them are questions with many                    conclude---even assuming arguendo that
reasonable answers. Indeed, it might                    there were any errors relating to the jury
sometimes make sense to forgo closing                   addresses or cross-examinations-that there
argument altogether." Yarborough, 540 U.S.              is a "reasonable probability that, absent the
at 6 (quoting Herring v. New York, 422 U.S.             errors, the factfinder would have had
853, 862 (1975)). Here, trial counsel made              a reasonable doubt respecting guilt."
strategic decisions as to what to include and           Strickland,    466      U.S.       at    695.
how to present and summarize nine weeks of
evidence for the jury in approximately three                    9. Co-Counsel
hours. As the government noted, trial
counsel highlighted issues such as                           The Court has also considered
inadequacies       in     the     government's          Constantine's assertions of ineffective
investigation {Tr. 5898-99), discrepancies in           assistance of counsel as to co-counsel
witness testimony (Tr. 5898), errors in the             because of co-counsel's alleged use of
government's analysis of bank records (Tr.              methamphetamine during the course of the
5908),       and      proposed       alternative        trial. As an initial matter, the Court notes
interpretations of the Home Depot recording             that, having presided over the trial, the Court
{Tr. 5940-42), among many other arguments.              did not observe any indication that co-
Although Constantine's current counsel                  counsel was impaired during the pendency of
advanced the argument that the summation as             the trial. Throughout the nine-week trial, the
delivered did not hit every relevant point and          Court observed co-counsel to be attentive,
articulated that he believed the summation              and assisted trial counsel as necessary.
could have been more effective, the role of
the Court in assessing an ineffective                       In any event, however, even assuming
assistance of counsel claim is not to "second-          that co-counsel was under the influence of
guess matters of trial strategy simply because          crystal methamphetamine during the trial
the      chosen       strategy     was       not        itself or was using methamphetamine at any
successful." Svendsen, 8 F. App'x at 104                point during the preparation for or pendency
(quoting Cuevas, 801 F.2d at 590); see also             of the trial, Constantine has failed to establish
Yarborough, 540 U.S. at 6 ("The Sixth                   any prejudice as a result of co-counsel's
Amendment           guarantees       reasonable         alleged impairments. See Berry v. King, 765
competence, not perfect advocacy judged                 F.2d 451, 454 (5th Cir. 1985) ("[U]nder
with     the     benefit     of    hindsight.").        Strickland the fact that an attorney used drugs
                                                        is not, in and of itself, relevant to an
     The Court concludes that, regardless of            ineffective assistance claim. The critical
the level of Constantine's involvement in the           inquiry is whether, for whatever reason,
preparation of drafts of the opening statement          counsel's performance was deficient and
and summation and in drafting questions for             whether that deficiency prejudiced the
witness examinations, Constantine has not               defendant. We therefore concentrate on [the
suffered any prejudice, and thus fails to               defendant]'s specific allegations of deficient
satisfy the second prong of Strickland. Here,           performance and prejudice.") (emphasis in
as discussed above, having presided over this           original); see also Tippins v. Walker, 77 F.3d
trial and having already concluded that there           682, 686 (2d Cir. 1996) ("[W]ithout
was overwhelming evidence produced at trial             enthusiasm, this Court has extended the per



                                                   40
se rule to cases where the person appearing as         any other issues. Thus, any ineffective
defense counsel was not a member of the bar,           assistance by co-counsel did not materially
and cases where counsel had a conflict of              impact the overall effectiveness of trial
interest arising from the lawyer's implication         counsel and, thus, does not warrant a new
in the defendant's crime .... We are reluctant         trial.
to extend a rule ofper se prejudice in any new
direction.") (internal citation and quotation                         II.   CONCLUSION
omitted); Tuckerv. United States, No. 11 Civ.
6469 (SAS), 2012 WL 4354806, at *11                       For the foregoing reasons, the Court
(S.D.N.Y. Sept. 24, 2012) ("Tucker's                   denies Constantine's motion for a new trial
allegations that LeBow was under the                   on the basis of ineffective assistance of
influence of drugs during his trial do not             counsel.
independently support vacating Tucker's
conviction because counsel's mental
incapacity, including drug addiction, is not                          s/ Joseph F. Bianco
a per se Sixth Amendment violation. Rather,
as every court to address this issue has held-
                                                                   ~-- D
and the Second Circuit has strongly                                  JOSEPH F. BIANCO
suggested-Strickland still applies.").                               United States Circuit Judge
                                                                     (sitting by designation)
     Most importantly to the Court's
consideration here is that co-counsel's                   Dated:     October 4, 2019
substantive role inside the courtroom                                Central Islip, NY
appeared to be minimal. Trial counsel
conducted the entirety of the trial proceeding,                               ***
including delivering the opening statement                The United States is represented by
and summation and conducting all of the                Assistant United States Attorneys Saritha
witness examinations. Co-counsel did not               Komatireddy and Matthew Haggans of the
make any presentations to the jury, nor did            United States Attorney's Office for the
co-counsel examine any witnesses. It was               Eastern District of New York, 271 Cadman
clear to the Court that co-counsel was                 Plaza East, Brooklyn, New York 11201.
essentially functioning in a paralegal
                                                          Defendant Phillip         A.   Kenner   1s
capacity, such as organizing trial exhibits and
operating a PowerPoint presentation during             proceeding prose.
the summation-all of which were secondary
                                                           Defendant Tommy C. Constantine is
to trial counsel's responsibilities. Moreover,
                                                       represented by Sanford Talkin of Talkin,
the Court has already concluded that trial
                                                       Muccigrosso & Roberts LLP, 40 Exchange
counsel's representation was constitutionally
                                                       Place, 18th Floor, New York, New York
effective, and that Constantine has failed to
                                                       10005; and by Michael Morrissey of Mitchell
satisfy the Strickland standard as to trial
                                                       Stein Carey P.C., One Renaissance Square, 2
counsel. Given the clear effectiveness of trial
                                                       North Central Ave., Suite 1900, Phoenix,
counsel, the Court has no basis on which to
                                                       Arizona 85004.
conclude that Constantine suffered any
prejudice as a result of any alleged
shortcomings on the part of co-counsel inside
or outside the courtroom due to drug use or



                                                  41
